


Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

GGP LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; ETC.

2

 

 

 

1.1

Definitions

2

 

 

 

1.2

Exhibits, Etc.

15

 

 

 

ARTICLE II

CONTINUATION

15

 

 

 

2.1

Continuation

15

 

 

 

2.2

Name

15

 

 

 

2.3

Character of the Business

15

 

 

 

2.4

Location of the Principal Place of Business

16

 

 

 

2.5

Registered Agent and Registered Office

16

 

 

 

ARTICLE III

TERM

16

 

 

 

3.1

Commencement

16

 

 

 

3.2

Dissolution

16

 

 

 

ARTICLE IV

CONTRIBUTIONS TO CAPITAL

17

 

 

 

4.1

General Partner and Affiliate Limited Partner Capital Contribution

17

 

 

 

4.2

Limited Partner Capital Contributions

17

 

 

 

4.3

Additional Funds

18

 

 

 

4.4

Stock Plans

19

 

 

 

4.5

No Third Party Beneficiary

19

 

 

 

4.6

No Interest; No Return

20

 

 

 

4.7

Preferred Units

20

 

 

 

ARTICLE V

ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS

20

 

 

 

5.1

Allocations

20

 

 

 

5.2

Distributions With Respect to Common Units

20

 

 

 

5.3

Books of Account

21

 

 

 

5.4

Reports

21

 

 

 

5.5

Audits

21

 

 

 

5.6

Tax Elections and Returns

21

 

 

 

5.7

Tax Matters Partner

22

 

 

 

5.8

Withholding

23

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

5.9

Distributions with Respect to Preferred Units

23

 

 

 

ARTICLE VI

RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

24

 

 

 

6.1

Expenditures by Partnership

24

 

 

 

6.2

Powers and Duties of General Partner

24

 

 

 

6.3

Major Decisions

26

 

 

 

6.4

Actions with Respect to Certain Documents

27

 

 

 

6.5

Public REIT Participation

27

 

 

 

6.6

Proscriptions

27

 

 

 

6.7

Additional Partners

28

 

 

 

6.8

Title Holder

28

 

 

 

6.9

Compensation of the General Partner

28

 

 

 

6.10

Waiver and Indemnification

28

 

 

 

6.11

Limited Partner Representatives

29

 

 

 

6.12

Operation in Accordance with REIT Requirements

29

 

 

 

ARTICLE VII

DISSOLUTION, LIQUIDATION AND WINDING-UP

29

 

 

 

7.1

Accounting

29

 

 

 

7.2

Distribution on Dissolution

29

 

 

 

7.3

Timing Requirements

30

 

 

 

7.4

Sale of Partnership Assets

30

 

 

 

7.5

Distributions in Kind

30

 

 

 

7.6

Documentation of Liquidation

30

 

 

 

7.7

Liability of the Liquidating Trustee

31

 

 

 

7.8

Liquidation Preference of Preferred Units

31

 

 

 

7.9

Negative Capital Accounts

31

 

 

 

ARTICLE VIII

TRANSFER OF UNITS

33

 

 

 

8.1

General Partner Transfer

33

 

 

 

8.2

Transfers by Limited Partners

33

 

 

 

8.3

Issuance of Additional Common Units

34

 

 

 

8.4

Restrictions on Transfer

35

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

ARTICLE IX

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

36

 

 

 

9.1

No Participation in Management

36

 

 

 

9.2

Bankruptcy of a Limited Partner

36

 

 

 

9.3

No Withdrawal

36

 

 

 

9.4

Duties and Conflicts

36

 

 

 

ARTICLE X

LIMITED PARTNER REPRESENTATIONS AND WARRANTIES

36

 

 

 

ARTICLE XI

GENERAL PARTNER REPRESENTATIONS AND WARRANTIES

37

 

 

 

ARTICLE XII

ARBITRATION OF DISPUTES

38

 

 

 

12.1

Arbitration

38

 

 

 

12.2

Procedures

38

 

 

 

12.3

Binding Character

39

 

 

 

12.4

Exclusivity

39

 

 

 

12.5

No Alteration of Agreement

39

 

 

 

ARTICLE XIII

GENERAL PROVISIONS

39

 

 

 

13.1

Notices

39

 

 

 

13.2

Successors

40

 

 

 

13.3

Effect and Interpretation

40

 

 

 

13.4

Counterparts

40

 

 

 

13.5

Partners Not Agents

40

 

 

 

13.6

Entire Understanding; Etc

40

 

 

 

13.7

Amendments

40

 

 

 

13.8

Severability

40

 

 

 

13.9

Trust Provision

41

 

 

 

13.10

Pronouns and Headings

41

 

 

 

13.11

Assurances

41

 

 

 

13.12

Issuance of Certificates

41

 

 

 

13.13

November 20, 2003 Division of Common Units

41

 

 

 

13.14

Performance by the Public REIT

42

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GGP LIMITED PARTNERSHIP

 

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is made and
entered into this 9th day of November, 2010, by and among the undersigned
parties.

 

W I T N E S S E T H:

 

WHEREAS, a Delaware limited partnership known as GGP Limited Partnership (the
“Partnership”) exists pursuant to that certain Second Amended and Restated
Agreement of Limited Partnership dated as of April 1, 1998, as amended by that
certain First Amendment thereto dated June 10, 1998, that certain Second
Amendment thereto dated June 29, 1998, that certain Third Amendment thereto
dated as of February 15, 2002, that certain Amendment thereto dated as of
April 24, 2002, that certain Fourth Amendment thereto dated as of July 10, 2002,
that certain Amendment thereto dated as of November 27, 2002, that certain Sixth
Amendment thereto dated as of November 20, 2003, that certain Amendment thereto
dated as of December 11, 2003, that certain Amendment thereto dated March 5,
2004, that certain Amendment thereto dated November 12, 2004, that certain
Amendment thereto dated as of September 30, 2006, that certain Twelfth Amendment
thereto dated as of December 31, 2006, that certain Thirteenth Amendment thereto
dated February 9, 2007 and that certain Fourteenth Amendment thereto dated as of
November 9, 2010 (collectively, the “Second Restated Partnership Agreement”),
and the Delaware Revised Uniform Limited Partnership Act;

 

WHEREAS, GGP, Inc., f/k/a General Growth Properties, Inc., a Delaware
corporation, is the sole general partner of the Partnership (the “General
Partner”);

 

WHEREAS, the General Partner desires to transfer certain of its Units to GGP
Limited Partnership II, a Delaware limited partnership, (the “Affiliate Limited
Partner”), and upon such transfer the Affiliate Limited Partner will be admitted
to the Partnership as a Limited Partner (the “GP Transfer”);

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
November 9, 2010, by and between the Affiliate Limited Partner and the
Partnership, the Affiliated Limited Partner will contribute cash to the
Partnership and will receive Common Units and Series F Preferred Units; and

 

WHEREAS, the General Partner and a Majority-in-Interest of the Limited Partners
of the Partnership desire to create and issue the Series F Preferred Units,
amend and restate the Second Restated Partnership Agreement as set forth herein
and consent to the GP Transfer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound,

 

--------------------------------------------------------------------------------


 

do hereby create and issue the Series F Preferred Units, consent to the GP
Transfer and amend and restate the Second Restated Partnership Agreement to read
as follows:

 

ARTICLE I

 

Definitions; Etc.

 

1.1           Definitions.  Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings set forth below:

 

“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership and the
Property Partnerships to audit the books and records of the Partnership and the
Property Partnerships and to prepare statements and reports in connection
therewith.

 

“Acquisition Cost” shall have the meaning set forth in Section 4.1 hereof.

 

“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, and as the same may hereafter be amended from time to time.

 

“Additional Units” shall have the meaning set forth in Section 8.3 hereof.

 

“Additional Partner” shall have the meaning set forth in Section 8.3 hereof.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Limited
Partner, the deficit balance, if any, in such Partner’s Capital Account as of
the end of any relevant fiscal year and after giving effect to the following
adjustments:

 

(a)           credit to such Capital Account any amounts which such Partner is
obligated or treated as obligated to restore with respect to any deficit balance
in such Capital Account pursuant to Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and

 

(b)           debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the requirements of the alternate test for economic effect contained
in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

 

“Adjustment Date” shall have the meaning set forth in Section 4.3(a) hereof.

 

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) all administrative, operating and
other costs and expenses incurred by the Property Partnerships, which expenses
are being assumed by the Partnership pursuant to Section 6.1 hereof, (iii) those
administrative costs and expenses of the

 

2

--------------------------------------------------------------------------------


 

Affiliate Limited Partner and the REIT Entities, including salaries paid to
officers of the Public REIT and accounting and legal expenses undertaken by the
General Partner on behalf or for the benefit of the Partnership, and (iv) to the
extent not included in clause (iii) above, REIT Expenses.

 

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement),  (i) any member of the Immediate Family of such Partner;
(ii) any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of such Partner or any Person referred to in the
preceding clauses (i) and (ii); (iv) any trustee of any trust for the benefit of
such Partner or any Person referred to in the preceding clauses (i) through
(iii); or (v) any Entity which directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Partner or any Person referred to in the preceding clauses (i) through
(iv).

 

“Affiliate Limited Partner” shall mean GGP Limited Partnership II, a Delaware
limited partnership.

 

“Aggregate Protected Amount” shall mean, with respect to the Obligated Partners,
as a group, the aggregate amount of the Protected Amounts, if any, of the
Obligated Partners, as determined on the date in question.

 

“Agreement” shall mean this Third Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.

 

“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows
prepared in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report containing (i) an opinion
containing no material qualification, and (ii) no explanatory paragraph
disclosing information relating to material uncertainties (except as to
litigation) or going concern issues.

 

“Bankruptcy” shall mean, with respect to any Partner or the Partnership, (i) the
commencement by such Partner or the Partnership of any proceeding seeking relief
under any provision or chapter of the federal Bankruptcy Code or any other
federal or state law relating to insolvency, bankruptcy or reorganization,
(ii) an adjudication that such Partner or the Partnership is insolvent or
bankrupt, (iii) the entry of an order for relief under the federal Bankruptcy
Code with respect to such Partner or the Partnership, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner or the Partnership, unless such petition and the case or proceeding
initiated thereby are dismissed within ninety (90) days from the date of such
filing, (v) the filing of an answer by such Partner or the Partnership admitting
the allegations of any such petition, (vi) the appointment of a trustee,
receiver or custodian for all or substantially all of the assets of such Partner
or the Partnership unless such appointment is vacated or dismissed within ninety
(90) days from the date of such appointment but not less than five (5) days
before the proposed sale of any assets of such Partner or the Partnership,
(vii) the insolvency of such Partner or the Partnership or the execution by such

 

3

--------------------------------------------------------------------------------


 

Partner or the Partnership of a general assignment for the benefit of creditors,
(viii) the convening by such Partner or the Partnership of a meeting of its
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or composition of its debts, (ix) the failure of such Partner or the
Partnership to pay its debts as they mature, (x) the levy, attachment, execution
or other seizure of substantially all of the assets of such Partner or the
Partnership where such seizure is not discharged within thirty (30) days
thereafter, or (xi) the admission by such Partner or the Partnership in writing
of its inability to pay its debts as they mature or that it is generally not
paying its debts as they become due.

 

“Bankruptcy Cases” shall mean those voluntary petitions filed on April 16, 2009
by the General Partner and the Partnership for relief under title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of New York.

 

“Bucksbaum Limited Partners” shall mean M.B. Capital Partners III and its
successors and assigns.

 

“Bucksbaum Rights Agreement” shall mean that certain Rights Agreement dated as
of July 27, 1993, among the General Partner and certain predecessors of the
Bucksbaum Limited Partners.

 

“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and Section 1.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations.  In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations, and the provisions hereof shall be
interpreted and applied in a manner consistent therewith.  In the event that any
Units are transferred in accordance with the terms of this Agreement, the
Capital Account, at the time of the transfer, of the transferor attributable to
the transferred Units shall carry over to the transferee.

 

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Units held by such Partner
(net of liabilities to which such property is subject).

 

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State, as it
may be amended from time to time in accordance with the terms of this Agreement
and the Act.

 

“Charter” shall mean the corporate charter of the Public REIT, as filed with the
office of the Delaware Secretary of State, as it may be amended from time to
time.

 

“Closing Price” on any day shall mean the average of the intra-day high and low
for such day as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the Common

 

4

--------------------------------------------------------------------------------


 

Stock is not listed or admitted to trading on the New York Stock Exchange, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities’ exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotations System or, if such system is no
longer in use, the principal other automated quotations system that may then be
in use or, if the Common Stock is not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Common Stock as such person is selected from
time to time by the Board of Directors of the Public REIT.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the shares of common stock of the Public REIT.

 

“Common Units” shall mean all Units other than Preferred Units.

 

“Consent of the Limited Partners” shall mean the written consent of a
Majority-In-Interest of the Limited Partners (or other specified group of
Limited Partners), which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority-in-Interest of the Limited Partners (or such specified group of
Limited Partners), unless otherwise expressly provided herein, in their sole and
absolute discretion.

 

“Contributed Funds” shall have the meaning set forth in
Section 4.3(a)(ii) hereof.

 

“Contributed Property” shall have the meaning set forth in Section 4.1 hereof.

 

“Contribution Agreements” shall mean all contribution and other agreements
executed by the Partnership and/or the General Partner in connection with the
issuance of Units.

 

“Contribution Date” shall have the meaning set forth in Section 8.3 hereof.

 

“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity.  In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.

 

“Conversion Factor” shall mean 0.98448404.  The Conversion Factor shall be
adjusted in the event that the Public REIT, (i) declares or pays a dividend on
its outstanding

 

5

--------------------------------------------------------------------------------


 

shares of Common Stock in shares of Common Stock or makes a distribution to all
holders of its outstanding shares of Common Stock in shares of Common Stock,
(ii) subdivides its outstanding shares of Common Stock, or (iii) combines its
outstanding shares of Common Stock into a smaller number of shares.  The
Conversion Factor shall be adjusted by multiplying the Conversion Factor (as in
effect immediately prior to such adjustment) by fraction, the numerator of which
shall be the actual number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(determined without the below assumption), and the denominator of which shall be
the number of shares of Common Stock issued and outstanding on the record date
for such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time).  Any adjustment to the Conversion Factor shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

 

“CSA” shall mean that certain Contingent Stock Agreement, effective as of
January 1, 1996, by The Rouse Company in favor of and for the benefit of the
Holders (named in Schedule I thereto) and the Representatives (therein defined),
as amended.

 

“Current Per Share Market Price” shall mean, as of any date, the average of the
Closing Price for the five consecutive Trading Days ending on such date or the
average of the Closing Price for any other period of Trading Days that the
Public REIT deems appropriate with respect to any transaction or other event for
which “Current Per Share Market Price” is determined (other than a redemption
pursuant to any Rights Agreement unless otherwise provided therein); provided,
however, that the Closing Price for any Trading Day or Trading Days that are
included in any calculation of Current Per Share Market Price shall be adjusted
to take into account any stock split, dividend, subdivision, combination and the
like if Public REIT deems such adjustment to be appropriate.

 

“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.

 

“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

 

“Exercise Notice” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

 

6

--------------------------------------------------------------------------------

 

“Foreign Owner” shall mean a foreign person or a person that is directly or
indirectly owned, in whole or in part by a foreign person as determined in
accordance with Section 897(H)(4) of the Code and the Regulations promulgated
thereunder.

 

“Funding Date” shall mean the date of consummation of any Funding Loan, offering
of shares of Common Stock or other transaction pursuant to which the Public
REIT, REIT Entities or the Affiliate Limited Partner raise Required Funds.

 

“Funding Loan Proceeds” shall mean the net cash proceeds received by the Public
REIT, REIT Entities or the Affiliate Limited Partner in connection with any
Funding Loan, after deduction of all costs and expenses incurred by the Public
REIT, the REIT Entities or the Affiliate Limited Partner in connection with such
Funding Loan.

 

“Funding Loan(s)” shall mean any borrowing or refinancing of borrowings by or on
behalf of the Public REIT, the REIT Entities or the Affiliate Limited Partner
from any lender for the purpose of advancing the Funding Loan Proceeds to the
Partnership as a loan pursuant to Section 4.3(a) hereof.

 

“GAAP” shall mean generally accepted accounting principles.

 

“General Partner” shall mean GGP, Inc., f/k/a General Growth Properties, Inc., a
Delaware corporation, its duly admitted successors and assigns and any other
Person who is a general partner of the Partnership at the time of reference
thereto.

 

“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes except as follows:

 

(a)           the initial Gross Asset Value of (i) the assets contributed by
each Partner to the Partnership prior to the date hereof is the gross fair
market value of such contributed assets as indicated in the books and records of
the Partnership as of the date hereof, and (ii) any asset hereafter contributed
by a Partner, other than money, is the gross fair market value thereof as
reasonably determined by the General Partner using such reasonable method of
valuation as the General Partner may adopt; provided that the gross fair market
value of any such assets hereafter contributed by the General Partner shall be
the Acquisition Cost thereof (without reduction for any borrowings incurred by
the General Partner in connection with the acquisition of such assets and
assumed by the Partnership or, if such assumption was not possible, with respect
to which borrowings the Partnership obligates itself to make payments to the
General Partner in a like amount and on like terms);

 

(b)           if the General Partner reasonably determines that an adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners, the Gross Asset Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
General Partner, as of the following times:

 

7

--------------------------------------------------------------------------------


 

(i)            a Capital Contribution (other than a de minimis Capital
Contribution) to the Partnership by a new or existing Partner as consideration
for Units;

 

(ii)           the distribution by the Partnership to a Partner of more than a
de minimis amount of Partnership property as consideration for the redemption of
Units; and

 

(iii)          the liquidation of the Partnership within the meaning of section
1.704-1(b)(2)(ii) (g) of the Regulations;

 

(c)           the Gross Asset Values of Partnership assets distributed to any
Partner shall be the gross fair market values of such assets (taking
Section 7701(g) of the Code into account) as reasonably determined by the
General Partner as of the date of distribution; and

 

(d)           the Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (See Exhibit B); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph to the extent that the General Partner reasonably determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss.  Any adjustment to the Gross Asset Values of
Partnership property shall require an adjustment to the Partners’ Capital
Accounts; as for the manner in which such adjustments are allocated to the
Capital  Accounts, see paragraph (c) of the definition of Net Income and Net
Loss in the case of adjustment by Depreciation, and paragraph (d) of said
definition in all other cases.

 

“Immediate Family” shall mean with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.

 

“Incentive Option” means an option to purchase Common Stock granted under the
Stock Incentive Plan.

 

“Incentive Option Agreement” means the form of Incentive Option Agreement to be
used under the Stock Incentive Plan.

 

“Indirect Owner” shall mean, in the case of an Obligated Partner that is an
entity that is classified as a partnership or disregarded entity for federal
income tax purposes, any person owning an equity interest in such Obligated
Partner, and, in the case of any Indirect

 

8

--------------------------------------------------------------------------------


 

Owner that itself is an entity that is classified as a partnership or
disregarded entity for federal income tax purposes, any person owning an equity
interest in such entity.

 

“Second Restated Partnership Agreement” shall have the meaning set forth in the
preliminary recitals hereto.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.

 

“Limited Partner Representatives” shall have the meaning set forth in
Section 6.11 hereof.

 

“Limited Partners” shall mean the Persons listed under the caption “Limited
Partners” on Exhibit A hereto, their permitted successors or assigns or any
Person who, at the time of reference thereto, is a limited partner of the
Partnership.

 

“Liquidating Trustee” shall mean such individual or Entity as is selected as the
Liquidating Trustee hereunder by the General Partner, which individual or Entity
may include an Affiliate of the General Partner, provided such Liquidating
Trustee agrees in writing to be bound by the terms of this Agreement.  The
Liquidating Trustee shall be empowered to give and receive notices, reports and
payments in connection with the dissolution, liquidation and/or winding-up of
the Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidating Trustee
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.

 

“Major Decisions” shall have the meaning set forth in Section 6.3 hereof.

 

“Majority-in-Interest of the Limited Partners” shall mean Limited Partner(s) (or
specified group of Limited Partners) who hold in the aggregate more than fifty
percent (50%) of the Percentage Interests then allocable to and held by the
Limited Partners (or such specified group of Limited Partners), as a class
(excluding any Units held by the General Partner, the Affiliate Limited Partner
or any other Affiliate of the General Partner other than the Limited Partners as
at April 1, 1998, their Affiliates and their successors and assigns, who shall
not be excluded).

 

“Management Agreement” shall mean a property management agreement with respect
to the property management of certain Properties entered into (a) with respect
to any Property in which the Partnership directly holds or acquires ownership of
a fee or leasehold interest, between the Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
manager, and (b) with respect to all Properties other than those described in
(a) above, between each Property Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
such agreement may be amended, modified or supplemented from time to time.

 

9

--------------------------------------------------------------------------------


 

“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).

 

“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership or by or on behalf of any Property Partnership
(whether or not secured), after deduction of all costs and expenses incurred by
the Partnership or the Property Partnership in connection with such borrowing,
and after deduction of that portion of such proceeds used to repay any other
indebtedness of the Partnership or Property Partnerships, or any interest or
premium thereon.

 

“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments:  (a) by including as an item of gross
income any tax-exempt income received by the Partnership (b) by treating as a
deductible expense any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code (including amounts paid or incurred to organize
the partnership (unless an election is made pursuant to Code Section 709(b)) or
to promote the sale of interests in the Partnership and by treating deductions
for any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(1) or Section 707(b) of the Code
as expenditures described in Section 705(a)(2)(B) of the Code); (c) in lieu of
depreciation, depletion, amortization, and other cost recovery deductions taken
into account in computing total income or loss, there shall be taken into
account Depreciation; (d) gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of such  property rather than its adjusted tax basis; and (e) in the event
of an adjustment of the Gross Asset Value of any Partnership asset which
requires that the Capital Accounts of the Partnership be adjusted pursuant to
Regulation Section 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such
adjustment is to be taken into account as additional Net Income or Net Loss
pursuant to Exhibit B.

 

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.”  For
purposes hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, including Net Sale Proceeds and
Net Financing Proceeds but excluding Capital Contributions, and any amounts held
as reserves as of the last day of such period which the General Partner
reasonably deems to be in excess of necessary reserves as determined below.  The
term “Expenditures” means the sum of (a) all cash expenses or expenditures of
the Partnership for such period, (b) the amount of all payments of principal and
interest on account of any indebtedness of the Partnership including payments of
principal and interest on account of REIT Loans, or amounts due on such
indebtedness during such period (in the case of clauses (a) and (b), excluding
expenses or expenditures paid from previously established reserves or deducted
in computing Net Financing Proceeds or Net Sales Proceeds), and (c) such
additional cash reserves

 

10

--------------------------------------------------------------------------------


 

as of the last day of such period as the General Partner deems necessary for any
capital or operating expenditure permitted hereunder.

 

“Net Sale Proceeds” means the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership or by or
on behalf of a Property Partnership after deduction of any costs or expenses
incurred by the Partnership or a Property Partnership, or payable specifically
out of the proceeds of such sale (including, without limitation, any repayment
of any indebtedness required to be repaid as a result of such sale or which the
General Partner elects to repay out of the proceeds of such sale, together with
accrued interest and premium, if any, thereon and any sales commissions or other
costs and expenses due and payable to any Person in connection with a sale,
including to a Partner or its Affiliates).

 

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.

 

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

 

“Obligated Partner” shall mean that or those Limited Partners listed as
Obligated Partners on Exhibit C attached hereto and made a part hereof, as such
Exhibit may be amended from time to time by the General Partner, whether by
express amendment to this Agreement or by execution of a written instrument by
and between any additional Obligated Partner being directly affected thereby and
the General Partner acting on behalf of the Partnership and without the prior
consent of the Limited Partners (other than the Obligated Partners being
affected thereby).

 

“Offered Units” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

 

“Partner Nonrecourse Debt” shall mean a liability as defined in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

 

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.

 

“Partnership” shall have the meaning set forth in the preliminary recitals
hereto.

 

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

 

“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 5.2
hereof, which record date shall be the same as the record date established by
the Public REIT for the distribution to its stockholders of some or all of its
indirect share of such distribution.

 

11

--------------------------------------------------------------------------------


 

“Percentage Interest” shall mean, with respect to any Partner at any time, the
percentage ownership interest of such Partner in the Partnership at such time,
which percentage ownership interest shall be equal to the quotient of the number
of Common Units owned by such Partner at such time divided by the aggregate
number of issued and outstanding Common Units at such time, and any holder of
Preferred Units shall have a 0% Percentage Interest in respect of such Preferred
Units.  The Percentage Interest of each Partner on the date hereof is set forth
opposite its name on Exhibit A.

 

“Person” shall mean any individual or Entity.

 

“Precontribution Gain” shall have the meaning set forth in Exhibit B.

 

“Preferred Units” shall mean the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units and Series F Preferred Units and any other
series of preferred units of limited partnership interest in the Partnership
that are established and issued from time to time in accordance with the terms
hereof.

 

“Prime Rate” shall mean the prime rate announced from time to time by Wells
Fargo Bank, N.A. or any successor thereof.

 

“Property” shall mean any Shopping Center Project in which the Partnership or
any Property Partnership, directly or indirectly, acquires ownership of a fee or
leasehold interest.

 

“Property Manager” shall mean General Growth Management, Inc., a Delaware
corporation, or its permitted successors or assigns.

 

“Property Partnership” shall mean and include any partnership, limited liability
company or other Entity in which the Partnership directly or indirectly is or
becomes a partner, member or other equity participant and which has been or is
formed for the purpose of directly or indirectly acquiring, developing or owning
a Property at a proposed Property.

 

“Property Partnership Interests” shall mean and include the interest of the
Partnership as a partner, member or other equity participant in any Property
Partnership.

 

“Protected Amount” shall mean, with respect to any Obligated Partner, the amount
set forth opposite the name of such Obligated Partner on Exhibit C hereto and
made a part hereof as such Exhibit may be amended from time to time by an
amendment to the Partnership Agreement or by execution of a written instrument
by and between any Obligated Partners being affected thereby and the General
Partner, acting on behalf of the Partnership and without the prior consent of
the Limited Partners (other than the Obligated Partners being affected thereby);
provided, however; that, in the case of an Obligated Partner that is an entity
that is classified as a partnership or disregarded entity for federal income tax
purposes, upon the date nine months after the death of any Indirect Owner in
such Obligated Partner, or upon a fully taxable sale or exchange of all of an
Indirect Owner’s equity interest in such Obligated Partner (i.e., a sale or
exchange in which the transferee’s basis in the Indirect Owner’s equity interest
in the Obligated Partner is not determined, in whole or in part, by reference to
the Indirect Owner’s basis in the Obligated Partner), the Protected Amount of
such Obligated Partner shall be reduced to the extent of the Indirect Owner’s
allocable share of the Obligated Partner’s Protected

 

12

--------------------------------------------------------------------------------


 

Amount.  The principles of the preceding sentence shall apply in the same manner
in the case of any Indirect Owner that itself is an entity that is classified as
a partnership or disregarded entity for federal income tax purposes.

 

“Public REIT” shall mean (a) General Growth Properties, Inc., a Delaware
corporation whose shares of common stock are listed on the New York Stock
Exchange substantially concurrently herewith, that is the successor registrant
to old General Growth Properties, Inc. and will file reports under the
Securities Exchange Act of 1934 in lieu of old General Growth Properties, Inc.
or (b) any Person in the future whose securities are publicly traded and holds
directly or indirectly substantially all of the ownership interests of the
Partnership currently owned by General Growth Properties, Inc.

 

“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.

 

“Recourse Liabilities” shall mean, as of the date of determination, the amount
of indebtedness of the Partnership on that date other than Nonrecourse
Liabilities and Partner Nonrecourse Debt.

 

“Regulations” shall mean the final, temporary or proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Exhibit B.

 

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

 

“REIT Entities” shall mean the Public REIT, GGP Real Estate Holding I, Inc., a
Delaware corporation, GGP Real Estate Holding II, Inc., a Delaware corporation,
and the General Partner.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of the Public REIT and its subsidiaries (which
subsidiaries shall, for purposes of this definition, be included within the
definition of Public REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director or
trustee of the Public REIT or such subsidiaries, (ii) costs and expenses
relating to any offer or registration of securities by the Public REIT and all
statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offer of
securities, (iii) costs and expenses associated with the preparation and filing
of any periodic reports by the Public REIT under federal, state or local laws or
regulations, including filings with the SEC, (iv) costs and expenses associated
with compliance by the Public REIT with laws, rules and regulations promulgated
by any regulatory body, including the SEC, and (v) all other operating or
administrative costs of the Public REIT incurred in the ordinary course of its
business on behalf of the Partnership.

 

“REIT Loan” shall have the meaning set forth in Section 4.3(a) hereof.

 

“REIT Requirements” shall have the meaning set forth in Section 5.2 hereof.

 

13

--------------------------------------------------------------------------------


 

“Requesting Party” shall have the meaning set forth in Section 12.2 hereof.

 

“Required Funds” shall have the meaning set forth in Section 4.3 hereof.

 

“Responding Party” shall have the meaning set forth in Section 12.2 hereof.

 

“Restricted Period” shall have the meaning set forth in Section 9.5 hereof.

 

“Restrictions Lapse Data” shall have the meaning set forth in Section 9.5
hereof.

 

“Rights” shall mean “Rights,” “Redemption Rights” or other similar rights as
defined in the Rights Agreements.

 

“Rights Agreements” shall mean the Bucksbaum Rights Agreement and those certain
Redemption Rights Agreements entered into before, on or after the date hereof by
the Partnership, the General Partner and certain other Persons in connection
with the issuance of Units to such other Persons, as the same may be amended
from time to time.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Section 704 (c) Tax Items” shall have the meaning set forth in Exhibit B.

 

“Series B Preferred Units” shall mean the series of preferred units of the
Partnership designated as 8.5% Series B Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule A.

 

“Series D Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.5% Series D Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule B.

 

“Series E Preferred Units” shall mean the series of preferred units of the
Partnership designated as 7% Series E Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule C.

 

“Series F Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series F Cumulative Preferred Units having such
designations, preferences and other rights described in Schedule D.

 

“Shopping Center Project” shall mean any shopping center, including construction
and improvement activities undertaken with respect thereto and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.

 

“Stock Incentive Plan” means the General Partner’s 1993 Stock Incentive Plan, as
amended, 1998 Incentive Stock Plan, as amended, and 2003 Incentive Stock Plan,
as amended.

 

14

--------------------------------------------------------------------------------


 

“Stock Plans” shall mean the Stock Incentive Plan and the other option, stock
purchase and/or dividend reinvestment plans of the Public REIT, General Partner
or the Partnership that are in effect from time to time.

 

“Substituted Limited Partner” shall have the meaning set forth in Section 8.2
hereof.

 

“Tax Items” shall have the meaning set forth in Exhibit B.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or Executive Order to close.

 

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units and Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units and Series F Preferred Units.  The number and
designation of all Units held by each Partner is set forth opposite such
Partner’s name on Exhibit A.

 

1.2           Exhibits, Etc.  References to an “Exhibit” or to a “Schedule” are,
unless otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.  Each
Exhibit and Schedule attached hereto and referred to herein is hereby
incorporated herein by reference.

 

ARTICLE II

 

Continuation

 

2.1           Continuation.  The parties hereto do hereby continue the
Partnership as a limited partnership pursuant to the provisions of the Act, and
all other pertinent laws of the State of Delaware, for the purposes and upon the
terms and conditions hereinafter set forth.  The Partners agree that the rights
and liabilities of the Partners shall be as provided in the Act except as
otherwise herein expressly provided.  The General Partner shall cause such
notices, instruments, documents or certificates as may be required by applicable
law or which may be necessary to enable the Partnership to conduct its business
and to own its properties in the Partnership name to be filed or recorded in all
appropriate public offices.

 

2.2           Name.  The business of the Partnership shall continue to be
conducted under the name of “GGP Limited Partnership” or such other name as the
General Partner may select and all transactions of the Partnership, to the
extent permitted by applicable law, shall be carried on and completed in such
name.

 

2.3           Character of the Business.  The purpose of the Partnership shall
be to acquire, hold, own, develop, construct, improve, maintain, operate, sell,
lease, transfer, encumber,

 

15

--------------------------------------------------------------------------------


 

convey, exchange and otherwise dispose of or deal with Properties; to acquire,
hold, own, develop, construct, improve, maintain, operate, sell, lease,
transfer, encumber, convey, exchange and otherwise dispose of or deal with real
and personal property of all kinds; to exercise all of the powers of a partner,
member or other equity participant in Property Partnerships; to acquire, own,
deal with and dispose of Property Partnership Interests; to undertake such other
activities as may be necessary, advisable, desirable or convenient to the
business of the Partnership, and to engage in such other ancillary activities as
shall be necessary or desirable to effectuate the foregoing purposes.  The
Partnership shall have all powers necessary or desirable to accomplish the
purposes enumerated.  In connection with and without limiting the foregoing, but
subject to all of the terms, covenants, conditions and limitations contained in
this Agreement and any other agreement entered into by the Partnership, the
Partnership shall have full power and authority, directly or through its
interest in Property Partnerships, to enter into, perform and carry out
contracts of any kind, to borrow money and to issue evidences of indebtedness,
whether or not secured by mortgage, trust deed, pledge or other lien, and,
directly or indirectly to acquire and construct additional Properties necessary
or useful in connection with its business.

 

2.4           Location of the Principal Place of Business.  The location of the
principal place of business of the Partnership shall be at 110 North Wacker
Drive, Chicago, Illinois 60606, or at such other location as shall be selected
by the General Partner from time to time in its sole discretion.

 

2.5           Registered Agent and Registered Office.  The Registered Agent of
the Partnership shall be Prentice-Hall Corporation System, Inc. or such other
Person as the General Partner may select in its sole discretion.  The Registered
Office of the Partnership shall be 32 Loockerman Square, Suite L-100, Dover,
Delaware 19901 or such other location as the General Partner may select in its
sole and absolute discretion.

 

ARTICLE III

 

Term

 

3.1           Commencement.  The Partnership heretofore commenced business as a
limited partnership upon the filing of the Certificate with the Secretary of
State of the State of Delaware.

 

3.2           Dissolution.  The Partnership shall continue until dissolved upon
the occurrence of the earliest of the following events:

 

(a)           The dissolution, termination, retirement or Bankruptcy of the
General Partner unless the Partnership is continued as provided in Section 8.1
hereof; provided, however, none of the foregoing shall be deemed to have
occurred on account of liquidation of the General Partner into one or more
subsidiaries of the Public REIT or one of more subsidiaries thereof; and
provided, further, that no event of dissolution shall have been deemed to occur
by virtue of the Bankruptcy Cases;

 

(b)           The election to dissolve the Partnership made in writing by the
General Partner with the Consent of the Limited Partners;

 

16

--------------------------------------------------------------------------------

 

(c)           The sale or other disposition of all or substantially all the
assets of the Partnership unless the General Partner, with the Consent of the
Limited Partners, elects to continue the Partnership business for the purpose of
the receipt and the collection of indebtedness or the collection of any other
consideration to be received in exchange for the assets of the Partnership
(which activities shall be deemed to be part of the winding up of the affairs of
the Partnership); or

 

(d)           Dissolution required by operation of law.

 

ARTICLE IV

 

Contributions to Capital

 

4.1           General Partner and Affiliate Limited Partner Capital
Contribution.  The General Partner and the Affiliate Limited Partner have
contributed to the Partnership as their Capital Contribution the cash and
property reflected in the Partnership’s books and records as having been
contributed by them.  The gross fair market value of any property contributed by
the General Partner or the Affiliate Limited Partner to the Partnership
(“Contributed Property”) after the date hereof, other than money, shall be the
acquisition cost of such Contributed Property (the “Acquisition Cost”).  The
Acquisition Cost also shall include any costs and expenses incurred by the
General Partner or the Affiliate Limited Partner in connection with such
acquisition or contribution; provided, however, that in the event the
Acquisition Cost of Contributed Property is financed by any borrowings by the
REIT Entities or Affiliate Limited Partner, the Partnership shall assume any
such obligations concurrently with the contribution of such property to the
Partnership or, if impossible, shall obligate itself to the General Partner or
the Affiliate Limited Partner, as applicable, in an amount and on terms equal
such indebtedness, and the Acquisition Cost shall be reduced appropriately.  If
the General Partner or the Affiliate Limited Partner contributes Contributed
Property to the Partnership, the General Partner or the Affiliate Limited
Partner, as applicable, shall be deemed to have contributed to the Partnership
as Contributed Funds pursuant to Section 4.3(a)(ii) hereof an amount equal to
the Acquisition Cost of such Contributed Property.

 

4.2           Limited Partner Capital Contributions.  Each Limited Partner
(other than the Affiliate Limited Partner) has heretofore contributed, or is
deemed to have contributed, as its Capital Contribution to the capital of the
Partnership, the property reflected in the Partnership’s books and records as
having been contributed by it.

 

17

--------------------------------------------------------------------------------


 

4.3           Additional Funds.

 

(a)           If the General Partner determines that funds are required or
desired for any proper Partnership purpose in excess of the funds anticipated to
be available and the General Partner is not able or does not deem it advisable
to cause the Partnership to borrow such funds or the REIT Entities or Affiliate
Limited Partner otherwise raises any funds, including by issuance of new or sale
of existing equity interests or securities (all of such funds, the “Required
Funds”), the General Partner shall either:

 

(i)            to the extent the REIT Entities or the Affiliate Limited Partner
borrows all or any portion of the Required Funds by entering into a Funding
Loan, such entity shall, on the Funding Date, lend (the “REIT Loan”) to the
Partnership the Funding Loan Proceeds on the same terms and conditions,
including interest rate, repayment schedule and costs and expenses, as shall be
applicable with respect to or incurred in connection with the Funding Loan; or

 

(ii)           to the extent (x) the Public REIT issues shares of its Common
Stock or other securities (other than notes issued in connection with a Funding
Loan), (y) the other REIT Entities or Affiliate Limited Partner issue new equity
interests or securities to any Person not under the Control of, or not wholly
owned (except for de minimis preferred stock), directly or indirectly, by, the
Public REIT or (z) the Public REIT, directly or indirectly, sells any previously
issued equity interests or securities in the other REIT Entities or the
Affiliate Limited Partner to raise the Required Funds, the General Partner
and/or Affiliate Limited Partner, as applicable, shall, on the Funding Date,
contribute to the Partnership as an additional Capital Contribution the amount
of the Required Funds so raised (“Contributed Funds”) (hereinafter, each Funding
Date on which the General Partner and/or Affiliate Limited Partner, as
applicable, so contributes Contributed Funds pursuant to this subparagraph
(ii) is referred to as an “Adjustment Date”).  In the event the General Partner
and/or Affiliate Limited Partner advances Required Funds to the Partnership as
Contributed Funds pursuant to this subparagraph (ii), the Partnership shall
assume and pay (or reflect on its books as additional Contributed Funds) the
expenses (including any applicable underwriting discounts) incurred by the REIT
Entities or the Affiliate Limited Partner in connection with raising such
Contributed Funds through a public offering of its securities or otherwise.

 

(b)           Effective on each Adjustment Date and without the consent of any
other Partner, the Partnership shall issue to the General Partner and/or
Affiliate Limited Partner, as applicable, with respect to Contributed Funds
relating to:

 

(i)            an issuance by the Public REIT of Common Stock, the number of
additional Common Units equal to the product of (x) the number of shares of
Common Stock issued by the Public REIT in connection with obtaining such
Contributed Funds, and (y) the Conversion Factor;

 

18

--------------------------------------------------------------------------------


 

(ii)           an issuance by the Public REIT of other equity interests or
securities, Preferred Units with terms that are equivalent to the terms of such
other equity interests or securities;

 

(iii)          an issuance by the other REIT Entities or the Affiliate Limited
Partner of equity interests or securities to any Person not under the Control
of, or not wholly owned (except for de minimis preferred stock), directly or
indirectly, by, the Public REIT, the number of Series F Preferred Units equal to
a fraction, the numerator of which shall be the liquidation value of such equity
securities and the denominator of which shall be $1000; provided, the Public
REIT shall cause the other REIT Entities and the Affiliate Limited Partner to
restrict such issuances to equity interests or securities having substantially
similar terms to the Series F Preferred Units; or

 

(iv)          a sale, directly or indirectly, by the Public REIT of equity
interests or securities in the other REIT Entities or the Affiliate Limited
Partner, the number of additional Common Units equal to (x) the Conversion
Factor multiplied by (y) the quotient of (1) the sale price of such equity
interests divided by (2) the Current Per Share Market Price in respect of such
transaction.

 

The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the issuance of Units in accordance with
Sections 4.3 and 4.4 in the event that the General Partner deems such amendment
to be desirable.

 

4.4           Stock Plans.  If at any time or from time to time options granted
in connection with the Stock Incentive Plan or any other Stock Plans are
exercised in accordance with the terms thereof or shares of Common Stock are
otherwise issued pursuant to any of the Stock Plans:

 

(a)           the Public REIT, General Partner and/or Affiliate Limited Partner,
as applicable, shall, as soon as practicable after such exercise, purchase or
other issuance, contribute or cause to be contributed to the capital of the
Partnership an amount equal to the exercise price or other purchase price paid
to the Public REIT, General Partner and/or Affiliate Limited Partner, as
applicable, by the exercising or purchasing party in connection with such
exercise or issuance; and

 

(b)           the Partnership shall issue to the General Partner and/or
Affiliate Limited Partner, as applicable, with respect to any exercise of
options or purchase of shares of Common Stock pursuant to the Stock Plans, the
number of additional Common Units equal to the product of (i) the number of
shares of Common Stock issued by the Public REIT in connection with such
exercise, purchase or issuance, multiplied by (ii) the Conversion Factor.

 

4.5           No Third Party Beneficiary.  No creditor or other third party
having dealings with the Partnership shall have the right to enforce the right
or obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for

 

19

--------------------------------------------------------------------------------


 

the benefit of, and may be enforced solely by, the parties hereto and their
respective successors and assigns.  None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to, secure any debt or other obligation of the Partnership or of any
of the Partners.

 

4.6           No Interest; No Return.  No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account.  Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

 

4.7           Preferred Units.  The Series B Preferred Units, Series D Preferred
Units, and Series E Preferred Units and Series F Preferred Units have been
established and have the rights, preferences, limitations and qualifications as
are described in Schedule A, Schedule B, Schedule C and Schedule D,
respectively, in addition to the applicable rights and preferences contained
herein.

 

ARTICLE V

 

Allocations and Other Tax and Accounting Matters

 

5.1           Allocations.  The Net Income, Net Loss and/or other Partnership
items shall be allocated pursuant to the provisions of Exhibit B hereto.

 

5.2           Distributions With Respect to Common Units.

 

(a)           Subject to the terms of the Preferred Units and after giving
effect to the same, the General Partner shall, from time to time as determined
by the General Partner (but in any event not less frequently than quarterly),
cause the Partnership to distribute all or a portion of the remaining Net
Operating Cash Flow to the holders of Common Units on the relevant Partnership
Record Date in such amounts as the General Partner shall determine; provided,
however, that all such distributions shall be made pro rata in accordance with
the Partners’ then Percentage Interests; and provided further, that
notwithstanding anything to the contrary contained herein, the General Partner
shall use its best efforts to cause the Partnership to distribute sufficient
amounts to enable the REIT Entities to pay shareholder dividends that will
(i) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (“REIT Requirements”), and (ii) avoid any federal income or excise
tax liability of the REIT Entities.

 

(b)           In no event may a Limited Partner receive a distribution of Net
Operating Cash Flow in respect of a Unit that such Partner has exchanged for a
share of Common Stock pursuant to a Rights Agreement on or prior to the relevant
Partnership Record Date; rather, all such distributions shall be made to the
General Partner.  Upon the receipt by the General Partner of each Exercise
Notice pursuant to which one or more Limited Partners exercise Rights in
accordance with the provisions of the Bucksbaum Rights Agreement, the General
Partner shall, unless the Public REIT is required or elects only to

 

20

--------------------------------------------------------------------------------


 

issue Common Stock to such exercising Limited Partners, cause the Partnership to
distribute to the Partners, pro rata in accordance with their Percentage
Interests on the date of delivery of such Exercise Notice, all (or such lesser
portion as the General Partner shall reasonably determine to be prudent under
the circumstances) of Net Operating Cash Flow, which distribution shall be made
prior to the closing of the purchase and sale of the Offered Units specified in
such Exercise Notice.

 

5.3           Books of Account.  At all times during the continuance of the
Partnership, the General Partner shall maintain or cause to be maintained full,
true, complete and correct books of account in accordance with generally
accepted accounting principles wherein shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Partnership, or
paid, received, sold or purchased in the course of the Partnership’s business,
and all of such other transactions, matters and things relating to the business
of the Partnership as are usually entered in books of account kept by persons
engaged in a business of a like kind and character.  In addition, the
Partnership shall keep all records as required to be kept pursuant to the Act. 
The books and records of account shall be kept at the principal office of the
Partnership, and each Partner shall at all reasonable times have access to such
books and records and the right to inspect the same.

 

5.4           Reports.  The Public REIT shall cause to be submitted to the
Limited Partners, promptly upon receipt of the same from the Accountants and in
no event later than April 1 of each year, copies of Audited Financial Statements
prepared on a consolidated basis for the Public REIT and the Partnership
together with their consolidated subsidiaries, together with the reports
thereon, and all supplementary schedules and information, prepared by the
Accountants.  The Public REIT shall also cause to be prepared such reports
and/or information as are necessary for the REIT Entities to determine their
qualification as a REIT and their compliance with REIT Requirements.

 

5.5           Audits.  Not less frequently than annually, the books and records
of the Partnership shall be audited by the Accountants.  The General Partner
shall, unless determined otherwise by the General Partner with the Consent of
the Limited Partners, engage the Accountants to audit the books and records of
the Property Partnerships.

 

5.6           Tax Elections and Returns.

 

(a)           All elections required or permitted to be made by the Partnership
under any applicable tax law shall be made by the General Partner in its sole
discretion, including without limitation an election on behalf of the
Partnership pursuant to Section 754 of the Code to adjust the basis of the
Partnership property in the case of transfers of Units, and the General Partner
shall not be required to make any such election.

 

(b)           The General Partner shall cause the Accountants to prepare and
file all state and federal tax returns on a timely basis.  The General Partner
shall cause the Accountants to prepare and submit to the Limited Partner
Representatives on or before April 1 of each year for review all federal and
state income tax returns of the Partnership and cause the Accountants for the
Property Partnerships to submit to the Limited Partner

 

21

--------------------------------------------------------------------------------


 

Representatives on or before April 1 of each year for review all federal and
state income tax returns of the Property Partnerships.  If the Limited Partner
Representatives determine that any modifications to the tax returns of the
Partnership or any Property Partnership should be considered, the Limited
Partner Representatives shall, within thirty (30) days following receipt of such
tax returns from the Accountants or the General Partner, indicate to the General
Partner the suggested revisions to the tax returns, which returns shall be
resubmitted to the Limited Partner Representatives for their review (but not
approval).  The Limited Partner Representatives shall complete their review of
the resubmitted returns within ten (10) days after receipt thereof from the
Accountants or the General Partner.  The General Partner shall consult in good
faith with the Limited Partner Representatives regarding any such proposed
modifications to the tax returns of the Partnership and/or the Property
Partnerships.  A statement of the allocation of Net Income or Net Loss of the
Partnership shown on the annual income tax returns prepared by the Accountants
and a statement of the allocation of Net Income or Net Loss shown on the income
tax return, of the Property Partnerships shall be transmitted and delivered to
the Limited Partner Representatives within ten (10) days of the receipt thereof
by the Partnership.  The General Partner shall be responsible for preparing and
filing all federal and state tax returns for the Partnership and furnishing
copies thereof to the Partners, together with required Partnership schedules
showing allocations of tax items and copies of the tax returns of all Property
Partnerships, all within the period of time prescribed by law or by the
provisions hereof.

 

5.7           Tax Matters Partner.  The General Partner is hereby designated as
the Tax Matters Partner within the meaning of section 6231(a)(7) of the Code for
the Partnership; provided, however, (i) in exercising its authority as Tax
Matters Partner it shall be limited by the provisions of this Agreement
affecting tax aspects of the Partnership; (ii) the General Partner shall consult
in good faith with the Limited Partner Representatives regarding the filing of a
Code Section 6227(b) administrative adjustment request with respect to the
Partnership or a Property before filing such request, it being understood,
however, that the provisions hereof shall not be construed to limit the ability
of any Partner, including the General Partner, to file an administrative
adjustment request on its own behalf pursuant to Section 6227(a) of the Code;
(iii) the General Partner shall consult in good faith with the Limited Partner
Representatives regarding the filing of a petition for judicial review of an
administrative adjustment request under Section 6228 of the Code, or a petition
for judicial review of a final partnership administrative judgment under
Section 6226 of the Code relating to the Partnership before filing such
petition; (iv) the General Partner shall give prompt notice to the Limited
Partner Representatives of the receipt of any written notice that the Internal
Revenue Service or any state or local taxing authority intends to examine
Partnership income tax returns for any year, receipt of written notice of the
beginning of an administrative proceeding at the Partnership level relating to
the Partnership under Section 6223 of the Code, receipt of written notice of the
final Partnership administrative adjustment relating to the Partnership pursuant
to Section 6223 of the Code, and receipt of any request from the Internal
Revenue Service for waiver of any applicable statute of limitations with respect
to the filing of any tax return by the Partnership; and (v) the General Partner
shall promptly notify the Limited Partner Representatives if the General Partner
does not intend to file for judicial review with respect to the Partnership. 
The General Partner, in acting on behalf of the Partnership as tax matters
partner of a Property Partnership, shall afford the

 

22

--------------------------------------------------------------------------------


 

Limited Partners the same rights with respect to Property Partnership tax
matters as afforded to the Limited Partners under this Section 5.7.

 

5.8           Withholding.  Each Partner hereby authorizes the Partnership to
withhold or pay on behalf of or with respect to such Partner any amount of
federal, state, local or foreign taxes that the General Partner determines the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement, including
without limitation any taxes required to be withheld or paid by the Partnership
pursuant to Sections 1441, 1442, 1445 or 1446 of the Code.  Any amount paid on
behalf of or with respect to a partner shall constitute a loan by the
Partnership to such Partner, which loan shall be due within fifteen (15) days
after repayment is demanded of such Partner and shall be repaid through
withholding of subsequent distributions to such Partner.  Nothing in this
Section 5.8 shall create any obligation on the General Partner to advance funds
to the Partnership or to borrow funds in order to make payments on account of
any liability of the Partnership under a withholding tax act.  Any amounts
payable by a Limited Partner hereunder shall bear interest at the lesser of
(a) the Prime Rate and (b) the maximum lawful rate of interest on such
obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full.  To the
extent the payment or accrual of withholding tax results in a federal, state or
local tax credit to the Partnership, such credit shall be allocated to the
Partner to whose distribution the tax is attributable.

 

5.9           Distributions with Respect to Preferred Units.

 

(a)           The holders of Series B Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $1.0625 per Series B Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series B Preferred Unit is then convertible, as more
particularly described in Schedule A.

 

(b)           The holders of Series D Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $0.8125 per Series D Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series D Preferred Unit is then convertible, as more
particularly described in Schedule B.

 

(c)           The holders of Series E Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $0.875 per Series E Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series E Preferred Unit is then convertible, as more
particularly described in Schedule C.

 

(d)           The holders of Series F Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to $25, as more particularly described in Schedule D.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Rights, Duties and Restrictions of the General Partner

 

6.1           Expenditures by Partnership.  The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership.  All of the aforesaid
expenditures shall be made on behalf of the Partnership and the General Partner
shall be entitled to reimbursement by the Partnership for any expenditures
incurred by it on behalf of the Partnership which shall be made other than out
of the funds of the Partnership.  The Partnership shall also assume and pay when
due, all Administrative Expenses.

 

6.2           Powers and Duties of General Partner.  The General Partner shall
be responsible for the management of the Partnership’s business and affairs. 
Except as otherwise herein expressly provided, and subject to the limitations
contained in Section 6.3 hereof with respect to Major Decisions, the General
Partner shall have, and is hereby granted, full and complete power, authority
and discretion to take such action for and on behalf of the Partnership and in
its name as the General Partner shall, in its sole and absolute discretion, deem
necessary or appropriate to carry out the purposes for which the Partnership was
organized.  Except as otherwise expressly provided herein, and subject to
Section 6.3 hereof but without limiting the foregoing grant of power, authority
and discretion, the General Partner shall have the right, power and authority:

 

(a)           To manage, control, invest, reinvest, acquire by purchase, lease
or otherwise, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the purposes of the Partnership;

 

(b)           To acquire, directly or indirectly, interests in real estate of
any kind and of any type, and any and all kinds of interests therein, and to
determine the manner in which title thereto is to be held; to manage, insure
against loss, protect and subdivide any of the real estate interests therein or
parts thereof; to improve, develop or redevelop any such real estate; to
participate in the ownership and development of any property; to dedicate for
public use, to vacate any subdivisions or parts thereof, to resubdivide, to
contract to sell, to grant options to purchase or lease, to sell on any terms;
to convey, to mortgage, pledge or otherwise encumber said property, or any part
thereof; to lease said property or any part thereof from time to time, upon any
terms and for any period of time, and to renew or extend leases, to amend,
change or modify the terms and provisions of any leases and to grant options to
lease and options to renew leases and options to purchase; to partition or to
exchange said real property, or any part thereof, for other real or personal
property; to grant easements or charges of any kind; to release, convey or
assign any right, title or interest in or about or easement appurtenant to said
property or any part thereof; to construct and reconstruct, remodel, alter,
repair, add to or take from buildings on said premises; to insure any Person
having an interest in or responsibility for the care, management or repair of
such property; to direct the trustee of any land trust to mortgage, lease,
convey or contract to convey the real estate held in such land trust or to
execute

 

24

--------------------------------------------------------------------------------


 

and deliver deeds, mortgages, notes and any and all documents pertaining to the
property subject to such land trust or in any matter regarding such trust; to
execute assignments of all or any part of the beneficial interest in such land
trust;

 

(c)           To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by the General Partner for the
operation and management of the Partnership business, including but not limited
to, the engagement of the Property Manager pursuant to the Management Agreements
and the employment or engagement of other contractors, subcontractors,
engineers, architects, surveyors, mechanics, consultants, accountants,
attorneys, insurance brokers, real estate brokers and others;

 

(d)           To enter into contracts on behalf of the Partnership;

 

(e)           To borrow money, procure loans and advances from any Person for
Partnership purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise or liquidate any such loan, advance, credit,
obligation or liability;

 

(f)            To pledge, hypothecate, mortgage, assign, deposit, deliver, enter
into sale and leaseback arrangements or otherwise give as security or as
additional or substitute security, or for sale or other disposition any and all
Partnership property, tangible or intangible, including, but not limited to,
real estate and beneficial interests in land trusts, and to make substitutions
thereof, and to receive any proceeds thereof upon the release or surrender
thereof; to sign, execute and deliver any and all assignments, deeds and other
contracts and instruments in writing; to authorize, give, make, procure, accept
and receive moneys, payments, property, notices, demands, vouchers, receipts,
releases, compromises and adjustments; to waive notices, demands, protests and
authorize and execute waivers of every kind and nature; to enter into, make,
execute, deliver and receive written agreements, undertakings and instruments of
every kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference, to any dealings or transactions which any attorney
may deem necessary, proper or advisable;

 

(g)           To acquire and enter into any contract of insurance which the
General Partner deems necessary or appropriate for the protection of the
Partnership, for the conservation of the Partnership’s assets or for any purpose
convenient or beneficial to the Partnership;

 

(h)           To conduct any and all banking transactions on behalf of the
Partnership; to adjust and settle checking, savings and other accounts with such
institutions as the General Partner shall deem appropriate; to draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, notes, obligations, undertakings and
other instruments for or relating to the payment of money in, into or from any
account in the Partnership’s name; to execute, procure, consent to and authorize
extensions and renewals of the same; to make deposits and

 

25

--------------------------------------------------------------------------------


 

withdraw the same and to negotiate or discount commercial paper, acceptances,
negotiable instruments, bills of exchange and dollar drafts;

 

(i)            To demand, sue for, receive and otherwise take steps to collect
or recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property, to which the Partnership
may be entitled or which are or may become due the Partnership from any Person;
to commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;

 

(j)            To make arrangements for financing, including the taking of all
action deemed necessary or appropriate by the General Partner to cause any
approved loans to be closed;

 

(k)           To take all reasonable measures necessary to insure compliance by
the Partnership with applicable arrangements, and other contractual obligations
and arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
lenders and using all due diligence to insure that the Partnership is in
compliance with its contractual obligations;

 

(l)            To maintain the Partnership’s books and records; and

 

(m)          To prepare and deliver, or cause to be prepared and delivered by
the Partnership’s Accountants, all financial and other reports with respect to
the operations of the Partnership, and preparation and filing of all federal and
state tax returns and reports.

 

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

 

6.3           Major Decisions.  The General Partner shall not, without the prior
Consent of the Limited Partners, on behalf of the Partnership, undertake any of
the following actions (the “Major Decisions”):

 

(a)           Amend, modify or terminate this Agreement other than to reflect
the admission of additional limited partners pursuant to Section 8.3 hereof or
the issuance of additional Units pursuant to Section 4.3 hereof and other than
as provided in other sections hereof.

 

26

--------------------------------------------------------------------------------

 

(b)           Make a general assignment for the benefit of creditors or appoint
or acquiesce in the appointment of a custodian, receiver or trustee for all or
any part of the assets of the Partnership.

 

(c)           Take title to any personal or real property, other than in the
name of the Partnership or a Property Partnership or pursuant to the provisions
hereof.

 

(d)           Institute any proceeding for Bankruptcy on behalf of the
Partnership.

 

(e)           Sell all or substantially all of the assets of the Partnership.

 

(f)            Dissolve the Partnership.

 

6.4           Actions with Respect to Certain Documents.  Notwithstanding the
provisions of Section 6.3 hereof to the contrary, whenever the consent,
agreement, authorization or approval of the Partnership is required under any
agreement to which the Bucksbaum Limited Partners and/or their Affiliates are
parties in interest other than in their capacities as Limited Partners of the
Partnership, the prior approval of a majority of the directors of the General
Partner who are not Affiliates of the Bucksbaum Limited Partners shall be
required.

 

6.5           Public REIT Participation.  The Public REIT agrees that all
business activities of the Public REIT, the Affiliated Limited Partner and the
other REIT Entities, including activities pertaining to the acquisition,
development and ownership of Properties, shall be conducted through the
Partnership (other than the Public REIT’s, Affiliated Limited Partner’s or the
other REIT Entities’ direct or indirect interest of not more than one percent
(1%) in Property Partnerships not owned through the Partnership).  Without the
Consent of the Limited Partners, the Public REIT shall not, directly or
indirectly, and shall cause the Affiliate Limited Partner and/or the other REIT
Entities not to directly or indirectly, participate in or otherwise acquire any
interest in any real or personal property unless the Partnership participates
in, or otherwise acquires an interest in, such real or personal property at
least to the extent of 99 times such proposed participation by the Public REIT,
the Affiliate Limited Partner and/or the other REIT Entities, as applicable. 
The Public REIT agrees and agrees on behalf of the Affiliate Limited Partner and
the other REIT Entities that all borrowings for the purpose of making
distributions to its stockholders will be incurred by the Partnership or the
Property Partnerships and the proceeds of such indebtedness will be included as
Net Financing Proceeds hereunder.

 

6.6           Proscriptions.  The General Partner shall not have the authority
to:

 

(a)           Do any act in contravention of this Agreement or which would make
it impossible to carry on the ordinary business of the Partnership;

 

(b)           Possess any Partnership property or assign rights in specific
Partnership property for other than Partnership purposes; or

 

(c)           Do any act in contravention of applicable law.

 

Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its

 

27

--------------------------------------------------------------------------------


 

authority in executing any contract, lease, mortgage, deed or other instrument
or document on behalf of the Partnership, and any such third Person shall be
fully protected in relying upon such authority.

 

6.7           Additional Partners.  Additional Partners may be admitted to the
Partnership only as provided in Section 8.3 hereof:

 

6.8           Title Holder.  To the extent allowable under applicable law, title
to all or any part of the properties of the Partnership may be held in the name
of the Partnership or any other individual, corporation, partnership, trust or
otherwise, the beneficial interest in which shall at all times be vested in the
Partnership.  Any such title holder shall perform any and all of its respective
functions to the extent and upon such terms and conditions as may be determined
from time to time by the General Partner.

 

6.9           Compensation of the General Partner.  The General Partner shall
not be entitled to any compensation for services rendered to the Partnership
solely in its capacity as General Partner except with respect to reimbursement
for those costs and expenses constituting Administrative Expenses.

 

6.10         Waiver and Indemnification.

 

(a)           Neither the General Partner nor any Person acting on its behalf
(pursuant hereto, shall be liable, responsible or accountable in damages or
otherwise to the Partnership or to any Partner for any acts or omissions
performed or omitted to be performed by them within the scope of the authority
conferred upon the General Partner by this Agreement and the Act, provided that
the General Partner’s or such other Person’s conduct or omission to act was
taken in good faith and in the belief that such conduct or omission was in the
best interests of the Partnership and, provided further, that the General
Partner or such other Person shall not be guilty of fraud, misconduct or gross
negligence.  The Partnership shall, and hereby does, indemnify and hold harmless
the General Partner and its Affiliates and any individual acting on their behalf
from any loss, damage, claim or liability, including, but not limited to,
reasonable attorneys’ fees and expenses, incurred by them by reason of any act
performed by them in accordance with the standards set forth above or in
enforcing the provisions of this indemnity; provided, however, no Partner shall
have any personal liability with respect to the foregoing indemnification, any
such indemnification to be satisfied solely out of the assets of the
Partnership.

 

(b)           Any Person entitled to indemnification under this Agreement shall
be entitled to receive, upon application therefor, advances to cover the costs
of defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not be
entitled to such indemnification, all rights of the indemnitee hereunder shall
survive the dissolution of the Partnership; provided, however, that a claim for
indemnification under this Agreement must be made by or on behalf of the Person
seeking indemnification prior to the time the Partnership is liquidated
hereunder.  The indemnification rights contained in this Agreement shall be

 

28

--------------------------------------------------------------------------------


 

cumulative of, and in addition to, any and all rights, remedies and recourse to
which the person seeking indemnification shall be entitled, whether at law or at
equity.  Indemnification pursuant to this Agreement shall be made solely and
entirely from the assets of the Partnership and no Partner shall be liable
therefor.

 

6.11         Limited Partner Representatives.  A Majority-In-Interest of the
Bucksbaum Limited Partners shall appoint one or more representatives (“Limited
Partner Representatives”).  A Majority-In-Interest of the Bucksbaum Limited
Partners shall have the rights at any time, within their sole discretion, to
replace any of the Limited Partner Representatives, to appoint a temporary
substitute to act for any Limited Partner Representative unable to act, or to
vest in only one of the Limited Partner Representatives the sole power to
exercise rights of the Limited Partner Representatives thereunder.  The Limited
Partner Representatives shall be appointed by the Bucksbaum Limited Partners in
writing, a copy of which shall be delivered to the General Partner.  Any
appointments of Limited Partner Representatives made hereunder shall remain
effective until rescinded in a writing delivered to the General Partner and the
General Partner shall have the right and authority to rely (and shall be fully
protected in so doing) on the actions taken and directions given by such Limited
Partner Representatives without any further evidence of their authority or
further action by the Bucksbaum Limited Partners.

 

6.12         Operation in Accordance with REIT Requirements.  The Partners
acknowledge and agree that the Partnership shall be operated in a manner that
will enable the REIT Entities to (a) satisfy the REIT Requirements and (b) avoid
the imposition of any federal, income or excise tax liability.  The Partnership
shall avoid taking any action, or permitting any Property Partnership to take
any action, which would result in the REIT Entities ceasing to satisfy the REIT
Requirements or would result in the imposition of any federal income or excise
tax liability on the REIT Entities.  The determination as to whether the
Partnership has operated in the manner prescribed in this Section 6.12 shall be
made without regard to any action or inaction of the General Partner with
respect to distributions and the timing thereof.

 

ARTICLE VII

 

Dissolution, Liquidation and Winding-Up

 

7.1           Accounting.  In the event of the dissolution, liquidation and
winding-up of the Partnership, a proper accounting (which shall be certified)
shall be made of the Capital Account of each Partner and of the Net Profits or
Net Losses of the Partnership from the date of the last previous accounting to
the date of dissolution.  Financial statements presenting such accounting shall
include a report of a certified public accountant selected by the Liquidating
Trustee.

 

7.2           Distribution on Dissolution.  In the event of the dissolution and
liquidation of the Partnership for any reason, the assets of the Partnership
shall be liquidated for distribution in the following rank and order:

 

(a)           Payment of creditors of the Partnership (other than Partners) in
the order of priority as provided by law;

 

29

--------------------------------------------------------------------------------


 

(b)           Establishment of reserves as provided by the General Partner to
provide for contingent liabilities, if any;

 

(c)           Payment of debts of the Partnership to any Partner, in the order
of priority provided by law;

 

(d)           Payment to the holders of Preferred Units in accordance with the
terms thereof; and

 

(e)           To the Partners holding Common Units in accordance with their
respective Percentage Interests.

 

Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.

 

7.3           Timing Requirements.  In the event that the Partnership is
“liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations, any and all distributions, to the Partners pursuant to
Section 7.2(d) hereof shall be made no later than the later to occur of (i) the
last day of the taxable year of the Partnership in which such liquidation occurs
or (ii) ninety (90) days after the date of such liquidation.

 

7.4           Sale of Partnership Assets.  In the event of the liquidation of
the Partnership in accordance with the terms of this Agreement, the Liquidating
Trustee may, with the Consent of the Limited Partners, sell Partnership or
Property Partnership property if the Liquidating Trustee has in good faith
solicited bids from unrelated third parties and obtained independent appraisals
before making any such sale; provided, however, all sales, leases, encumbrances
or transfers of Partnership assets shall be made by the Liquidating Trustee with
the prior Consent of the Limited Partners and solely on an “arm’s-length” basis,
at the best price and on the best terms and conditions as the Liquidating
Trustee in good faith believes are reasonably available at the time and under
the circumstances and on a non-recourse basis to the Limited Partners.  The
liquidation of the Partnership shall not be deemed finally terminated until the
Partnership shall have received cash payments in full with respect to
obligations such as notes, installment sale contracts or other similar
receivables received by the Partnership in connection with the sale of
Partnership assets and all obligations of the Partnership have been satisfied or
assumed by the General Partner.  The Liquidating Trustee shall continue to act
to enforce all of the rights of the Partnership pursuant to any such obligations
until paid in full.

 

7.5           Distributions in Kind.  In the event that it becomes necessary to
make a distribution of Partnership property in kind, the General Partner may,
with the Consent of the Limited Partners, transfer and convey such property to
the distributees as tenants in common, subject to any liabilities attached
thereto, so as to vest in them undivided interests in the whole of such property
in proportion to their respective rights to share in the proceeds of the sale of
such property (other than as a creditor) in accordance with the provisions of
Section 7.2 hereof.

 

7.6           Documentation of Liquidation.  Upon the completion of the
dissolution and liquidation of the Partnership, the Partnership shall terminate
and the Liquidating Trustee shall

 

30

--------------------------------------------------------------------------------


 

have the authority to execute and record any and all documents  or instruments
required to effect the dissolution, liquidation and termination of the
partnership.

 

7.7           Liability of the Liquidating Trustee.  The Liquidating Trustee
shall be indemnified and held harmless by the Partnership from and against any
and all claims, demands, liabilities, costs, damages and causes of action of any
nature whatsoever arising out of or incidental to the Liquidating Trustee’s
taking of any action authorized under or within the scope of this Agreement;
provided, however, that the Liquidating Trustee shall not be entitled to
indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arose out of:

 

(a)           A matter entirely unrelated to the Liquidating Trustee’s action or
conduct pursuant to the provisions of this Agreement; or

 

(b)           The proven misconduct or negligence of the Liquidating Trustee.

 

7.8           Liquidation Preference of Preferred Units.  With respect to
liquidation of the Partnership:

 

(a)           The holders of Series B Preferred Units shall have the rights and
preferences described in Schedule A.

 

(b)           The holders of Series D Preferred Units shall have the rights and
preferences described in Schedule B.

 

(c)           The holders of Series E Preferred Units shall have the rights and
preferences described in Schedule C.

 

(d)           The holders of Series F Preferred Units shall have the rights and
preferences described in Schedule D.

 

7.9           Negative Capital Accounts.

 

(a)           Except as provided in the next sentence and Section 7.9(b), no
Partner shall be liable to the Partnership or to any other partner for any
deficit or negative balance which may exist in its Capital Account.  Upon
liquidation of any Obligated Partner’s interest in the Partnership, whether
pursuant to a liquidation of the Partnership or by means of a distribution to
the Obligated Partner by the Partnership, if such Obligated Partner has a
deficit balance in its Capital Account, after giving effect to all
contributions, distributions, allocations and adjustments to Capital Accounts
for all periods, each such Obligated Partner shall contribute to the capital of
the Partnership an amount equal to its respective deficit balance.  Each
Obligated Partner having such an obligation to restore a deficit Capital Account
shall satisfy such obligation by the end of the fiscal year of liquidation (or,
if later, within ninety (90) days following the liquidation and dissolution of
the Partnership).  Any such contribution by an Obligated Partner shall be used
to make payments to creditors of the Partnership and such Obligated Partners
(i) shall not be subrogated to the rights of any such creditor against the
General Partner, the Partnership, another Partner or any Person related thereto,
and (ii) hereby waive any right to

 

31

--------------------------------------------------------------------------------


 

reimbursement, contribution or similar right to which such Obligated Partners
might otherwise be entitled as a result of the performance of their obligations
under this Agreement.

 

(b)           Notwithstanding any other provision of this Agreement, an
Obligated Partner other than Koury Corporation shall cease to be an Obligated
Partner upon the earlier of (i) nine months after the death of such Obligated
Partner or (ii) six months after (A) any date after the third anniversary date
of the date of the Fourth Amendment to Second Amended and Restated Agreement of
Limited Partnership of GGP Limited Partnership dated as of April 1, 1998, which
is selected by the Obligated Partner as the date upon which such Obligated
Partner’s obligation hereunder shall terminate (and for which notice of such
date shall be given at least 60 days prior to such selected date) or (B) an
exchange of all of such Obligated Partner’s remaining Units for shares of Common
Stock or preferred stock of the Public REIT (pursuant to a Rights Agreement) or
in an otherwise taxable sale or exchange of all of such Obligated Partner’s
Units provided that at the time of or during such six-month period following
such event set forth in (ii)(A) or (B), there has not been: (X) an entry of
decree or order for relief in respect of the Partnership by a court having
jurisdiction over a substantial part of the Partnership’s assets, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar Official) of the Partnership or of any
substantial part of its property, ordering the winding up or liquidation of the
Partnership’s affairs, in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or (Y) the commencement against the
Partnership of an involuntary case under the federal bankruptcy laws, as now or
hereafter constituted, or any other applicable federal or state bankruptcy,
insolvency or other similar law; or (Z) the commencement by the Partnership of a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or the consent by it to the entry of an order for relief in
an involuntary case under any such law or the consent by it to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Partnership or of any
substantial part of its property, or the making by it of a general assignment
for the benefit of creditors, or the failure of the Partnership generally to pay
its debts as such debts become due or the taking of any action in furtherance of
any of the foregoing.  Following the passage of the six-month period after the
event set forth in clause (ii)(A) or (B) of this paragraph, an Obligated Partner
shall cease to be an Obligated Partner at the first time, if any, that all of
the conditions set forth in (X) through (Z) above are no longer in existence.

 

(c)           Notwithstanding any other  provision of this Agreement, Koury
Corporation shall cease to be an Obligated Partner immediately upon the earlier
of (i) any date which is selected by Koury Corporation as the date upon which
its status as an Obligated Partner hereunder shall terminate (and for which
notice of such selected date shall be given at least 60 days prior to such
selected date, but only if such selected date is not earlier than the first
anniversary date of the last day of the Partnership’s most recent completed tax
year in which Koury Corporation’s Protected Amount increased), (ii) an exchange
of all of Koury Corporation’s remaining Units for shares of Common Stock of

 

32

--------------------------------------------------------------------------------


 

the Public REIT (pursuant to a Rights Agreement) or in an otherwise taxable
sale, or exchange of all of such Obligated Partner’s Units; or (iii) the
Partnership’s termination, for a Partnership purposes, of Koury Corporation’s
status as an Obligated Partner on any date that follows March 5, 2017.

 

ARTICLE VIII

 

Transfer of Units

 

8.1           General Partner Transfer.  The General Partner shall not withdraw
from the Partnership and shall not sell, assign, pledge, encumber or otherwise
dispose of all or any portion of its Units, either to a new General Partner or a
Limited Partner, without the Consent of the Limited Partners.  Upon any transfer
of Units to a new General Partner in accordance with the provisions of this
Section 8.1, the transferee General Partner shall become vested with the powers
and rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Units so acquired. 
It is a condition to any transfer of Units to a new General Partner otherwise
permitted hereunder that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor General Partner under this
Agreement with respect to such transferred Units and no such transfer (other
than pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation by operation of law), shall relieve the transferor General Partner
of its obligations under this Agreement without the Consent of the Limited
Partners, in their reasonable discretion.  In the event the General Partner
withdraws from the Partnership in violation of this Agreement or otherwise, or
dissolves or terminates or upon the Bankruptcy of the General Partner, a
Majority-in-Interest of the Limited Partners may elect to continue the
Partnership business by selecting a substitute general partner.  Notwithstanding
the foregoing, the General Partner shall be permitted at any time, and from time
to time, to transfer its Units to the Affiliate Limited Partner or liquidate
into one or more subsidiaries of the Public REIT or one or more subsidiaries
thereof without the Consent of the Limited Partners; provided, however, that
such transfer or liquidation shall not materially change the proportionate
direct or indirect ownership in the Partnership by the Public REIT and, in the
event of the liquidation of the General Partner, the Affiliate Limited Partner
(or its successor) shall select a new General Partner; provided further, such
new General Partner shall be under the Control of the Public REIT.

 

8.2           Transfers by Limited Partners.  Each Limited Partner shall,
subject to the provisions of this Section 8.2 and Section 8.4 hereof, have the
right to transfer all or a portion of its Units to any Person, whether or not in
connection with the exercise of the Rights.  It is a condition to any transfer
otherwise permitted hereunder that the transferee assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such transferred Units and no such transfer
(other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner in
its

 

33

--------------------------------------------------------------------------------


 

reasonable discretion.  Upon such transfer, the transferee shall be admitted as
a substituted limited partner as such term is defined in the Act (the
“Substituted Limited Partner”) and shall succeed to all of the  rights of the
transferor Limited Partner under this Agreement in the place and stead of such
transferor Limited Partner; provided, however, that notwithstanding the
foregoing, any transferee of any transferred Units, to the extent such
transferee is entitled to exercise Rights under the Rights Agreement, shall be
subject to any and all ownership limitations contained in the Charter which may
limit or restrict such transferee’s ability to exercise the Rights.  Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder.  Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary transfer, by
operation of law or otherwise, shall have rights hereunder, other than to
receive such portion of the distributions made by the Partnership as are
allocable to the Units transferred.  Notwithstanding the foregoing, without the
Consent of the Limited Partners, the Affiliate Limited Partner shall not
transfer its Units in the Partnership, and shall not suffer or permit the
transfer or issuance of interests in itself, unless the transferee of such Units
or interests is under the Control of the Public REIT and the Public REIT’s
direct and indirect ownership interest in the Partnership is not materially
altered.

 

8.3           Issuance of Additional Common Units.

 

(a)           At any time without the consent of any Partner, but subject to the
provisions of Section 8.4 hereof, the General Partner may, upon its
determination that the issuance of additional Common Units (“Additional Units”)
is in the best interests of the Partnership, cause the Partnership to issue
Additional Units to and admit as a Limited Partner in the Partnership, any
Person (the “Additional Partner”) in exchange for the contribution by such
Person of cash and/or property desirable to further the purposes of the
Partnership under Section 2.3 hereof.  The number of Additional Units issued to
any Additional Partner shall be equal to the product of the (a) Conversion
Factor multiplied by (b) the quotient of (i) the Gross Asset Value of the
property contributed by the Additional Partner (net of liabilities assumed by
the Partnership in connection with the contribution of such property to the
Partnership or to which such property is subject) as of the date of contribution
(the “Contribution Date”) divided by (ii) Current Per Share Market Price in
respect of such transaction, and the General Partner may admit an Additional
Partner to the Partnership upon such other terms as it deems appropriate.  The
General Partner shall be authorized on behalf of each of the Partners to amend
this Agreement to reflect the admission of any Additional Partner in accordance
with the provisions of this Section 8.3 in the event that the General Partner
deems such amendment to be desirable, and the General Partner promptly shall
deliver a copy of such amendment to each Limited Partner.  Notwithstanding
anything contained herein to the contrary, an Additional Partner that acquires
Additional Units pursuant to this Section 8.3 shall not acquire any interest in
and may not exercise or otherwise participate in any Rights pursuant to the
Rights Agreements unless they are expressly granted such rights.

 

(b)           (i) Upon issuance by either of the General Partner or the Public
REIT of shares of its common stock pursuant to the CSA or in settlement of any
dispute relating to the CSA, the Partnership shall issue to the General Partner
an equal number of Common Units and (ii) upon issuance of shares of its
preferred stock pursuant to the CSA, the Partnership shall issue to the General
Partner an equal number of Preferred Units with

 

34

--------------------------------------------------------------------------------


 

terms that are equivalent to the terms of such shares of preferred stock. 
Notwithstanding anything to the contrary contained in the Partnership Agreement,
if there are one or more actual or deemed distributions which would otherwise be
treated as giving rise to a “disguised sale” under Section 707 of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder, such distributions shall be treated as having been made in
reimbursement of the General Partner’s preformation capital expenditures as
described in Reg. 1.707-4 (d) and Rev. Rul. 2000-44 to the extent of such
preformation capital expenditures.

 

8.4           Restrictions on Transfer.  In addition to any other restrictions
on transfer herein contained, in no event may any transfer or assignment of
Units by any Partner be made (i) to any Person who lacks the legal right, power
or capacity to own Units; (ii) in violation of any provision of any mortgage or
trust deed (or the note or bond secured thereby) constituting a Lien against a
Property or any part thereof, or other instrument, document or agreement to
which the Partnership or any Property Partnership is a party or otherwise bound;
(iii) in violation of applicable law; (iv) of any component portion of a Unit,
such as the Capital Account, or rights to Net Operating Cash Flow, separate and
apart from all other components of such Unit (other than such assignments of the
right to receive distributions as the General Partner shall approve in writing
which approval the General Partner may withhold in its sole discretion); (v) in
the event such transfer would cause the REIT Entities to cease to comply with
the REIT requirements; (vi) if such transfer would cause a termination of the
Partnership for federal income tax purposes; (vii) if such transfer would, in
the opinion of counsel to the Partnership, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes; (viii) if such
transfer would, in the opinion of counsel to the Partnership, cause any assets
of the Partnership to constitute assets of a benefit plan investor pursuant to
29 C.F.R. § 2510.3-101, as modified by Section 3(42) of the Employee Retirement
Income Security Act of 1974, as amended or (ix) if such transfer is effectuated
through an “established securities market” or “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code
or such transfer causes the Partnership to become a “publicly traded
partnership” as such term is defined in Section 7704(b) of the Code. 
Notwithstanding anything in this Agreement to the contrary:

 

(a)           no Limited Partner admitted to the Partnership after June 29, 1998
may sell, assign or otherwise transfer its Units or other interest in the
Partnership or any portion thereof to any Foreign Owner (and no interest in such
Limited Partner or any Person that directly or indirectly owns an interest in
such Limited Partner may be transferred if such Limited Partner shall become a
Foreign Owner as the result of such transfer) without the prior written consent
of the General Partner (which consent may be given or withheld in the sole
discretion of the General Partner); and

 

(b)           no other Limited Partner may sell, assign or otherwise transfer
its Units or other interest in the Partnership or any portion thereof to any
Foreign Owner (and no interest in such Limited Partner or any Person that
directly or indirectly owns an interest in such Limited Partner may be
transferred if such Limited Partner shall become a Foreign Owner as the result
of such transfer) without providing written notice of the same to the General
Partner.  Any such written notice shall be received by the General Partner at
least thirty days prior to any such sale, assignment or other transfer.

 

35

--------------------------------------------------------------------------------


 

Any sale, assignment or other transfer of Units or other interests in the
Partnership made in violation of this Agreement (including without limitation
any sale, assignment or other transfer of Units made without giving the notice
described above at the time described above) shall be null and void ab initio.

 

ARTICLE IX

 

Rights and Obligations of the Limited Partners

 

9.1           No Participation in Management.  Except as expressly permitted
hereunder, the Limited Partners shall not take part in the management of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership.

 

9.2           Bankruptcy of a Limited Partner.  The Bankruptcy of any Limited
Partner shall not cause a dissolution of Partnership, but the rights of such
Limited Partner to share in the Net Profits or Net Losses of the Partnership
and, to receive distributions of Partnership funds shall, on the happening of
such event, devolve on its successors or assigns, subject to the terms and
conditions of this Agreement, and the Partnership shall continue as a limited
partnership.  However, in no event shall such assignee(s) become a Substituted
Limited Partner without the consent of the General Partner.

 

9.3           No Withdrawal. No Limited Partner may withdraw from the
Partnership without the prior written consent of the General Partner, other than
as expressly provided in this Agreement.

 

9.4           Duties and Conflicts. The General Partner recognizes that the
Limited Partners and their Affiliates have or  may  hereafter have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Partnership, and that such Persons are
entitled to carry on such other business interests, activities and investments. 
The Limited Partners and their Affiliates may engage in or possess an interest
in any other business or venture of any kind, independently or with others, on
their own behalf or on behalf of other entities with which they are affiliated
or associated, and such persons may engage in any activities, whether or not
competitive with the Partnership, without any obligation to offer any interest
in such activities to the Partnership or to any Partner.  Neither the
Partnership nor any Partner shall have any right, by virtue of this Agreement,
in or to such activities, or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the
Partnership, shall not be deemed wrongful or improper.

 

ARTICLE X

 

Limited Partner Representations and Warranties

 

Each Limited Partner, severally, and not jointly and severally, represents and
warrants to the Partnership and the General Partner as follows:

 

36

--------------------------------------------------------------------------------

 

(a)           Organization; Authority.  The Limited Partner (i) in the case of a
Person who is a natural person, has full power and authority to execute, deliver
and perform this Agreement or (ii) in the case of a Person which is a
corporation, limited liability company, partnership or trust, is a corporation,
limited liability company, partnership, corporation or trust, as the case may
be, duly formed, validly existing and in good standing (to the extent
applicable) under the laws of its jurisdiction of formation with the requisite
authority to execute,  deliver and perform this Agreement.

 

(b)           Due Authorization; Binding Agreement.  The execution, delivery and
performance of this Agreement by the Limited Partner has been duly and validly
authorized by all necessary action of the Limited Partner in the case of a
Limited Partner which is an Entity.  This Agreement has been duly executed and
delivered by the Limited Partner, or an authorized representative of the Limited
Partner, and constitutes a legal, valid and binding obligation of the Limited
Partner, enforceable against the Limited Partner in accordance with the terms
hereof.

 

(c)           Consents and Approvals. No consent, waiver, approval or
authorization of, or filing, registration or qualification with, or notice to,
any governmental unit or any other Person is required to be made, obtained or
given by the Limited Partner in connection with the execution, delivery and
performance of this Agreement.

 

(d)           No Violation. None of the execution, delivery or performance of
this Agreement by the Limited Partner does or will, with or without the giving
of notice, lapse of time or both, (i) violate, conflict with or constitute a
default under any term or condition of (A) the organizational documents of the
Limited Partner or other agreement to which the Limited Partner is a party or by
which it is bound or (B) any judgment, decree, order, statute, injunction,
rule or regulation of a governmental unit applicable to the Limited Partner or
by which it or its assets or properties are bound or (ii) result in the creation
of any Lien or other encumbrance upon the assets or properties of the Limited
Partner.

 

ARTICLE XI

 

General Partner Representations and Warranties

 

The General Partner represents and warrants to the Partnership and the Limited
Partners as follows:

 

(a)           Organization; Authority.  The General Partner is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware with full corporate power to execute, deliver and perform this
Agreement.

 

(b)           Due Authorization; Binding Agreement.  The execution, delivery and
performance of this Agreement by the General Partner has been duly and validly
authorized by all necessary action of the General Partner.  This Agreement has
been duly executed and delivered by the General Partner, or an authorized
representative of the

 

37

--------------------------------------------------------------------------------


 

General Partner, and constitutes a legal, valid and binding obligation of the
General Partner, enforceable against the General Partner in accordance with the
terms hereof.

 

(c)           Consents and Approvals.  No consent, waiver, approval or
authorization of, or filing, registration or qualification with, or notice to,
any governmental unit or any other person is required to be made, obtained or
given by the General Partner in connection with the execution, delivery and
performance of this Agreement other than consents, waivers, approvals or
authorizations which have been obtained prior to the date hereof.

 

ARTICLE XII

 

Arbitration of Disputes

 

12.1         Arbitration.  Notwithstanding anything to the contrary contained in
this Agreement, all claims, disputes and controversies between the parties
hereto (including, without limitation, any claims, disputes and controversies
between the Partnership and any one or more of the Partners and any claims,
disputes and controversies between any one or more Partners) arising out of or
in connection with this Agreement or the Partnership relating to the validity,
construction, performance, breach, enforcement or termination thereof, or
otherwise, shall be resolved by binding arbitration in New York, New York, in
accordance with this Article XII and, to the extent not inconsistent herewith,
the Expedited Procedures and Commercial Arbitration Rules of the Arbitration
Association.

 

12.2         Procedures.  Any arbitration called for by this Article XII shall
be conducted in accordance with the following procedures:

 

(a)           The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to Section 12.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.

 

(b)           Within fifteen (15) days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and each of the other Partners and/or the
Partnership against whom the claim has been made or with respect to which a
dispute has arisen (collectively, the “Responding Party”), on the other hand,
shall select and designate in writing to the other party one reputable,
disinterested individual (a “Qualified Individual”) willing to act as an
arbitrator of the claim, dispute or controversy in question.  Each of the
Requesting Party and the Responding Party shall use their best efforts to select
a present or former partner of a nationally known accounting firm having no
affiliation with any of the parties as their respective Qualified Individual. 
Within fifteen (15) days after the foregoing selections have been made, the
arbitrators so selected shall only select a present or former partner of a
nationally known accounting firm having no affiliation with any of the parties
as the third Qualified Individual willing to act as an arbitrator of the claim,
dispute or controversy in question.  In the event that the two arbitrators
initially selected are unable to agree on a third arbitrator within the second

 

38

--------------------------------------------------------------------------------


 

fifteen (15) day period referred to above, then, on the application of either
party, the American Arbitration Association shall promptly select and appoint a
present or former partner of a nationally known accounting firm having no
affiliation with any of the parties as the Qualified Individual to act as the
third arbitrator.  The three arbitrators selected pursuant to this subsection
(b) shall constitute the arbitration panel for the arbitration in question.

 

(c)           The presentations of the parties hereto in the arbitration
proceeding shall be commenced and completed within sixty (60) days after the
selection of the arbitration panel pursuant to subsection (B) above, and the
arbitration panel shall render its decision in writing within thirty (30) days
after the completion of such presentations.  Any decision concurred in by any
two (2) of the arbitrators shall constitute the decision of the arbitration
panel, and unanimity shall not be required.

 

(d)           The arbitration panel shall have the discretion to include in its
decision a direction that all or part of the attorneys’ fees and costs of any
party or parties and/or the costs of such arbitration be paid by any other party
or parties.  On the application of a party before or after the initial decision
of the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.

 

12.3         Binding Character.  Any decision rendered by the arbitration panel
pursuant to this Article XII shall be final and binding on the parties hereto,
and judgment thereon may be entered by any state or federal court of competent
jurisdiction.

 

12.4         Exclusivity.  Arbitration shall be the exclusive method available
for resolution of claims, disputes and controversies described in Section 12.1
hereof, and the Partnership and its Partners stipulate that the provisions
hereof shall be a complete defense to any suit, action, or proceeding in any
court or before any administrative or arbitration tribunal with respect to any
such claim, controversy or dispute.  The provisions of this Article XII shall
survive the dissolution of  the Partnership.

 

12.5         No Alteration of Agreement.  Nothing contained herein shall be
deemed to give the arbitrators any authority, power or right to alter, change,
amend, modify, add to or subtract from any of the provisions of this Partnership
Agreement.

 

ARTICLE XIII

 

General Provisions

 

13.1         Notices.  All notices, offers or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and may be
personally served, telecopied or sent by United States mail and shall be deemed
to have been given when delivered in person, upon receipt of telecopy or three
business days after deposit in United States mail, registered or certified,
postage prepaid, and properly addressed, by or to the appropriate party.  For
purposes of this Section 13.1, the addresses of the parties hereto shall be as
set forth in the books and records of the Partnership.  The address of any party
hereto may be changed by a notice in

 

39

--------------------------------------------------------------------------------


 

writing given in accordance with the provisions hereof.  Notwithstanding
anything to the contrary herein, no provision of this Partnership Agreement
requiring notice of any event prior to the occurrence thereof shall apply to
stock splits, subdivisions, dividends, combinations. or any other similar event
occurring after the date hereof.

 

13.2         Successors.  This Agreement and all  the terms and provisions
hereof shall be binding upon and shall inure to the benefit of all Partners, and
their legal representatives, heirs, successors and permitted assigns, except as
expressly herein otherwise provided.

 

13.3         Effect and Interpretation.  This Agreement shall be governed by and
construed in conformity with the laws of the State of Delaware (without regard
to its conflicts of law principles).

 

13.4         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.

 

13.5         Partners Not Agents.  Nothing contained herein shall be construed
to constitute any Partner the agent of another Partner, except as specifically
provided herein, or in any manner to limit the Partners in the carrying on of
their own respective businesses or activities.

 

13.6         Entire Understanding; Etc.  This Agreement, together with any and
all Contribution Agreements and Rights Agreements, constitutes the entire
agreement and understanding among the Partners and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter within (including without limitation the Second Restated
Partnership Agreement except for the consents, approvals and waivers given
therein, and the agreements by Partners to be bound by the provisions thereof,
as the same is amended hereby, which shall continue in full force and effect).

 

13.7         Amendments.  Except as otherwise provided herein, this Agreement
may not be amended, and no provision may be waived, except by a written
instrument signed by the General Partner (and, in the case of amendments or
waivers benefiting the Bucksbaum Limited Partners, approved on behalf of the
General Partner by at least a majority or its directors who are not Affiliates
of the Bucksbaum Limited Partners) and a Majority-In-Interest of the Limited
Partners.  Notwithstanding anything to the contrary contained herein,
(a) without the written consent of a Limited Partner, this Agreement may not be
amended to convert such Limited Partner’s partnership interest in the
Partnership to a general partnership interest (or otherwise adversely affect
such Limited Partner’s limited liability) and (b) without the written consent of
a Limited Partner holding Common Units, this Agreement may not be amended to
materially adversely affect such Limited Partner’s rights to distributions or
allocations in respect of such Common Units except in connection with the
admission of Additional Partners or unless such amendment affects the Bucksbaum
Limited Partners in the same manner on a Unit-for-Unit basis.  The immediately
preceding sentence of this Section 13.7 may not be amended to modify the
approval rights of a Partner without such Partner’s consent.

 

13.8         Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or

 

40

--------------------------------------------------------------------------------


 

circumstances other than those to which it is held invalid by such court, shall
not be affected thereby.

 

13.9         Trust Provision.  This Agreement, to the extent executed by the
trustee of a trust, is executed by such trustee solely as trustee and not in a
separate capacity.  Nothing herein contained shall create any liability on, or
require the performance of any covenant by any such trustee individually, nor
shall anything contained herein subject the individual personal property of any
trustee to any liability.

 

13.10       Pronouns and Headings.  As used herein, all pronouns shall include
the masculine, feminine and neuter, and all defined terms shall include the
singular and plural thereof wherever the context and facts require such
construction.  The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.  Any references in this Agreement to “including” shall be
deemed to mean “including without limitation.”

 

13.11       Assurances.  Each of the Partners shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.

 

13.12       Issuance of Certificates.  The General Partner may, in its sole
discretion, issue a certificate setting forth the name of any Partner and the
number of Units owned by such Partner and, in such event, the General Partner
shall establish such rules and regulations relating to issuances and reissuances
of certificates upon transfer of Units, the division of Units among multiple
certificates and the loss, theft, destruction or mutilation of certificates as
the General Partner reasonably deems appropriate.  Notwithstanding anything to
the contrary contained herein or in any certificate, (a) no certificate issued
by the Partnership shall constitute a certificated security under Article 8 of
the Uniform Commercial Code or an instrument, (b) the issuance or existence of
certificates shall not create any rights on the part of the holders of such
certificates or other Persons that would not exist if such certificates had not
been issued, (c) the Partnership shall have no liability to holders of
certificates or other persons that it would not have had if it had not issued
such certificates, and (d) only those Persons shown on the Partnership’s book
and records as the registered owner of any particular Unit shall have any rights
as a Limited Partner or otherwise with respect thereto.

 

13.13       November 20, 2003 Division of Common Units.  On November 20, 2003,
(a) the General Partner effected a three for one split of its common stock (the
“Stock Split”) and the Partnership effected a three for one split of the Common
Units, such that each Common Unit then outstanding was deemed to be three Common
Units, so that, as of such time, each holder of record of Common Units,
automatically and without further action, was deemed to be the holder of two
additional Common Units for each Common Unit held immediately prior to such time
(the “Unit Split”) and (b) there was no adjustment of the Conversion Factor on
account of the Stock Split; provided, however, that for Common Units issued and
outstanding on or prior to November 20, 2003 (the “Legacy Units”), (x) if the
rights under any Specified Rights Agreement (as defined below) are exercised as
to one or more Legacy Units, then, effective immediately prior to the redemption
or purchase of such Legacy Units pursuant to such Specified Rights Agreement,
the Unit Split shall be completely reversed as to such Legacy Units and each
such

 

41

--------------------------------------------------------------------------------


 

Legacy Unit, automatically and without further action, shall be deemed to be
one-third of a Common Unit and (y) if such Legacy Units are transferred to the
General Partner (rather than the Partnership) pursuant to such Specified Rights
Agreement, then, effective immediately following such transfer, the Unit Split
shall be completely reinstated as to such Legacy Units and each such Legacy
Unit, automatically and without further action, shall be deemed to be three
Common Units.  For purposes hereof, a “Specified Rights Agreement” is any Rights
Agreement pursuant to which the “Conversion Factor” (or the equivalent) referred
to therein is adjusted as the result of the Stock Split and such adjustment is
not completely reversed as a result of the Unit Split.  The purpose of the
proviso contained in the first sentence of this paragraph is to ensure that
there are not duplicative adjustments with respect to any Legacy Units on
account of the Stock Split, and this Section 13.3 shall be interpreted and
applied consistently therewith.

 

13.14       Performance by the Public REIT.  The Public REIT shall cause the
General Partner and the Affiliate Limited Partner to fulfill the obligations of
the General Partner and Affiliate Limited Partner, as applicable, under this
Agreement.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the date and year first above written.

 

 

GENERAL PARTNER:

 

 

 

GGP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Linda Wight

 

 

 

 

Its:

Vice President & Assistant Secretary

 

 

 

 

 

AFFILIATE LIMITED PARTNER:

 

 

 

GGP LIMITED PARTNERSHIP II, a Delaware limited partnership

 

 

 

 

By:

GGP, Inc., a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Linda Wight

 

 

 

 

 

 

 

 

Its:

Vice President & Assistant Secretary

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

 

MAJORITY-IN-INTEREST OF THE LIMITED PARTNERS:

 

 

 

M.B. CAPITAL UNITS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

M.B. CAPITAL PARTNERS III,

 

 

 

a South Dakota general partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

General Trust Company,

 

 

 

 

as Trustee of MBA Trust,

 

 

 

 

a partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

 

 

 

E. Michael Greaves,

 

 

 

 

 

Vice President

 

 

 

 

 

MATTHEW BUCKSBAUM REVOCABLE TRUST

 

 

 

 

By:

General Trust Company,

 

 

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

 

 

E. Michael Greaves,

 

 

 

 

Vice President

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

 

Solely for the limited purpose set forth in Sections 4.3, 4.4, 5.4, 6.5, 8.1 and
13.14.

 

 

 

PUBLIC REIT:

 

 

 

GENERAL GROWTH PROPERTIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Linda Wight

 

Its:

Vice President & Assistant Secretary

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.             Definitions.  As used in this Schedule A, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Distribution Period” shall mean the quarterly period that is then the dividend
period with respect to the Common Stock or, if no such dividend period is
established, the calendar quarter shall be the Dividend Period; provided that
(a) the initial distribution period shall commence on July 10, 2002 and end on
and include September 30, 2002 and (b) the distribution period in which the
final liquidation payment is made pursuant to Section 7.2 of the Third Amended
and Restated Agreement of Limited Partnership shall commence on the first day
following the immediately preceding Distribution Period and end on the date of
such final liquidation payment.

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the Public REIT on its shares
of Common Stock for such Distribution Period or, if no such distribution payment
date is established, the last business day of such Distribution Period.

 

“Fair Market Value” shall mean the average of the daily Closing Price during the
five consecutive Trading Days selected by the General Partner commencing not
more than 20 Trading Days before, and ending not later than, the day in question
with respect to the issuance or distribution requiring such computation.

 

“Fifteenth Anniversary Date” shall mean July 10, 2017.

 

2.             Designation and Number; Etc.  The Series B Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series B Preferred Units shall be 1,426,392.6660.  Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule A and any other provision of the Third Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule A
shall control.  For purposes of this Amendment, the rights of the Series B
Preferred Units shall be construed to include their rights under the Redemption
Rights Agreement (Common Units) and Redemption Rights Agreement (Series B
Preferred Units).

 

3.             Rank.  The Series B Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to such Series B
Preferred Units;

 

(b)           on a parity with the Series D Preferred Units, the Series E
Preferred Units and each other series of Preferred Units issued by the
Partnership which does not provide by its express terms that it ranks junior in
right of payment to the Series B Preferred Units with respect to payment of
distributions or amounts upon liquidation, dissolution or winding-up; and

 

--------------------------------------------------------------------------------

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series B Preferred Units in accordance with
Section 4 of this Schedule A.

 

4.             Voting.

 

(a)           Holders of Series B Preferred Units shall not have any voting
rights, except as provided by applicable law and as described below in this
Section 4.

 

(b)           So long as any Series B Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series B Preferred Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of, any class or series of partnership interests in
the Partnership ranking prior to the Series B Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to materially and
adversely affect any right, preference, privilege or voting power of the
Series B Preferred Units or the holders thereof.  Notwithstanding anything to
the contrary contained herein, none of the following shall be deemed to
materially and adversely affect any such right, preference, privilege or voting
power or otherwise require the vote or consent of the holders of the Series B
Preferred Units: (X) the occurrence of any Event so long as either (1) the
Partnership is the surviving entity, such entity is the principal direct
subsidiary of a publicly traded REIT whose common equity is traded on the New
York Stock Exchange and the Series B Preferred Units remain outstanding with the
terms thereof materially unchanged or (2) interests in an entity having
substantially the same rights and terms as the Series B Preferred Units are
substituted for the Series B Preferred Units and such entity is the principal
direct subsidiary of a publicly traded REIT whose common equity is traded on the
New York Stock Exchange, (Y) any increase in the amount of the authorized
Preferred Units or Common Units or the creation or issuance of any other series
or class of Preferred Units or Common Units or any increase in the amount of
Common Units or any other series of Preferred Units, in each case ranking on a
parity with or junior to the Series B Preferred Units with respect to payment of
distributions and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership and (Z) the
dissolution, liquidation and/or winding-up of the Partnership.

 

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series B Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series B
Preferred Unit shall have one (1) vote.  Except as otherwise required by
applicable law or as set forth herein, the Series B Preferred Units shall not
have any voting rights or powers and the consent of the holders thereof shall
not be required for the taking of any action.

 

A-2

--------------------------------------------------------------------------------


 

5.             Distributions.

 

(a)           With respect to each Distribution Period and subject to the rights
of the holders of Preferred Units ranking senior to or on parity with the
Series B Preferred Units, the holders of Series B Preferred Units shall be
entitled to receive, when, as and if declared by the General Partner, out of
assets of the Partnership legally available for the payment of distributions,
quarterly cumulative cash distributions in an amount per Series B Preferred Unit
equal to the greater of (i) $1.0625 and (ii) the amount of the regular quarterly
cash distribution for such Distribution Period upon the number of Common Units
(or portion thereof) into which such Series B Preferred Unit is then convertible
in accordance with Section 7 of this Schedule A (but, with respect to any
Distribution Period ending after the Fifteenth Anniversary Date, no amount shall
be paid in respect of clause (ii) of this paragraph in respect of the portion of
such Distribution Period occurring after the Fifteenth Anniversary Date). 
Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause (i) and (ii) of this paragraph for
the initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed on the basis of twelve
30-day months and a 360-day year.  The distributions upon the Series B Preferred
Units for each Distribution Period shall, if and to the extent declared or
authorized by the General Partner on behalf of the Partnership, be paid in
arrears (without interest or other amount) on the Distribution Payment Date with
respect thereto, and, if not paid on such date, shall accumulate, whether or not
there are funds legally available for the payment thereof and whether or not
such distributions are declared or authorized.  The record date for
distributions upon the Series B Preferred Units for any Distribution Period
shall be the same as the record date for the distributions upon the Common Units
for such Distribution Period (or, if no such record is set for the Common Units,
the fifteenth day of the calendar month in which the applicable Distribution
Payment Date falls).  Accumulated and unpaid distributions for any past
Distribution Periods to be declared and paid at any time, without reference to
any Distribution Payment Date, to holders of record on such date, not exceeding
45 days preceding the payment date thereof, as may be fixed by the General
Partner.  Any distribution payment made upon the Series B Preferred Units shall
first be credited against the earliest accumulated but unpaid distributions due
with respect to such Units which remains payable.  No interest, or sum of money
in lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series B Preferred Units, whether or not in arrears,
including, without limitation, any distribution payment that is deferred
pursuant to Section 5(g) of this Schedule A.

 

(b)           No distribution on the Series B Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.  Notwithstanding the foregoing, distributions
on the Series B Preferred Units shall accumulate whether or not any of the
foregoing restrictions exist.

 

(c)           Except as provided in Section 5(d) of this Schedule A, so long as
any Series B Preferred Units are outstanding, (i) no distributions (other than
in Common Units or other Units ranking junior to the Series B Preferred Units as
to payment of distributions and

 

A-3

--------------------------------------------------------------------------------


 

amounts upon liquidation, dissolution or winding-up of the Partnership) shall be
declared or paid or set apart for payment upon the Common Units or any other
class or series of partnership interests in the Partnership or Units ranking, as
to payment of distributions or amounts distributable upon liquidation,
dissolution or winding-up of the Partnership, on a parity with or junior to the
Series B Preferred Units, for any period and (ii) no Common Units or other Units
ranking junior to or on a parity with the Series B Preferred Units as to payment
of distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership, shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series B Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment on the Series B Preferred Units
for all Distribution Periods ending on or prior to the distribution payment date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

 

(d)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series B Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series B Preferred Units, all
distributions declared upon the Series B Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series B Preferred Units shall be declared pro
rata so that the amount of distributions declared per Unit of Series B Preferred
Units and such other partnership interests in the Partnership or Units shall in
all cases bear to each other the same ratio that accrued distributions per Unit
on the Series B Preferred Units and such other partnership interests in the
Partnership or Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.

 

(e)           Holders of Series B Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

 

(f)            Distributions with respect to the Series B Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule A shall be construed and applied consistently with
such Treasury Regulations.

 

(g)           Notwithstanding anything to the contrary contained herein (but
subject to the last sentence of Section 5(a) hereof), if the distributions with
respect to the Series B Preferred Units made on or prior to the second
anniversary of the issuance of the Series B Preferred Units would result in any
holder of Series B Preferred Units receiving, an annual return on such holder’s
“unreturned capital” (as defined for purposes of Treasury Regulation
Section 1.707-4(a)) for a fiscal year (treating the fiscal year in which such
second anniversary occurs as ending on such date) in excess of the Safe Harbor
Rate (as defined below), then the distributions to such

 

A-4

--------------------------------------------------------------------------------


 

holder in excess of such Safe Harbor Rate will be deferred, will cumulate and
will be paid, if and to the extent declared or authorized by the General Partner
on behalf of the Partnership and subject, to the provisions of
Section 5(b) hereof, on the earlier to occur of (i) the disposition of the
Series B Preferred Units to which such deferred distributions relate in a
transaction in which the disposing holder recognizes taxable gain thereon or
(ii) the first distribution payment date with respect to the Series B Preferred
Units following the second anniversary of the issuance of the Series B Preferred
Units.  For purposes of the foregoing, the “Safe Harbor Rate” shall equal 150%
of the highest applicable federal rate, based on annual compounding, in effect
for purposes of Section 1274(d) of the Code at any time between the date of the
issuance of the Series B Preferred Units and the date on which the relevant
distribution payment is made.  Notwithstanding anything to the contrary
contained herein, any distributions that are deferred under this
Section 5(g) shall be deemed to have been paid in full for purposes of
Sections 5(c) and (d) of this Schedule A until the end of the Distribution
Period during which they are to be paid as provided above.

 

(h)           For any quarterly period, any amounts paid with respect to the
Series B Preferred Units in excess of the amount that would have been paid with
respect to such Units for such period had they been converted into Common Units
in accordance with the terms of Section 7 of this Schedule A are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.

 

6.             Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether capital or surplus) shall be made to
or set apart for the holders of Common Units or any other partnership interests
in the Partnership or Units ranking junior to the Series B Preferred Units as to
the distribution of assets upon the liquidation, dissolution or winding-up of
the Partnership, the holders of the Series B Preferred Units shall, with respect
to each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership, an amount equal to the
greater of (i) $50.00, plus an amount equal to all distributions (whether or not
earned or declared) accrued and unpaid thereon to the date of final distribution
and (ii) the amount that a holder of such Series B Preferred Unit would have
received upon final distribution in respect of the number of Common Units into
which such Series B Preferred Unit was convertible immediately prior to such
date of final distribution (but no amount shall be paid in respect of the
foregoing clause (ii) after the Fifteenth Anniversary Date) if, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series B Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series B Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series B Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series B Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series B
Preferred Units and such

 

A-5

--------------------------------------------------------------------------------


 

other Units or partnership interests in the Partnership if all amounts payable
thereon were paid in full.  For the purposes of this Section 6, none of (i) a
consolidation or merger of the Partnership with or into another entity, (ii) a
merger of another entity with or into the Partnership or (iii) a sale, lease or
conveyance of all or substantially all of the Partnership’s assets, properties
or business shall be deemed to be a liquidation, dissolution or winding-up of
the Partnership.

 

(b)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series B Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(c)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule A, the
holders of Series B Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

7.             Conversion.  Holders of Series B Preferred Units shall have the
right to convert all or a portion of such Units into Common Units, as follows:

 

(a)           A holder of Series B Preferred Units shall have the right, at such
holder’s option, at any time (subject to the proviso contained in the
immediately succeeding sentence), to convert any whole number of Series B
Preferred Units, in whole or in part, into Common Units.  Each Series B
Preferred Unit shall be convertible into the number of Common Units determined
by dividing (i) the $50.00 face amount per Unit, plus an amount equal to all
distributions (whether or not earned or declared) accrued and unpaid thereon to
the end of the last Distribution Period (but without duplication of the
distributions, if any, which the holder of such Series B Preferred Unit is
entitled to receive for such last Distribution Period pursuant to the third
paragraph of Section 7(b) of this Schedule A or in respect of the Common Units
into which such Series B Preferred Unit is converted) by (ii) a conversion price
of $16.6667 per Common Unit (equivalent to a conversion rate of three Common
Units for each Series B Preferred Unit)(1), subject to adjustment as described
in Section 7(c) hereof (the “Conversion Price”); provided, however, that the
right to convert Series B Preferred Units may not be exercised after the
Fifteenth Anniversary Date.  No fractional Common Units will be issued upon any
conversion of Series B Preferred Units.  Instead, the number of Common Units to
be issued upon each conversion shall be rounded to the nearest whole number of
Common Units.

 

(b)           To exercise the conversion right, the holder of each Series B
Preferred Unit to be converted shall execute and deliver to the General Partner,
at the principal office of the Partnership, a written notice (the “Conversion
Notice”) indicating that the holder thereof elects to convert such Series B
Preferred Unit.  Unless the Units issuable on conversion are to be issued in the
same name as the name in which such Series B Preferred Unit is registered, each
Series B Preferred Unit surrendered for conversion shall be accompanied by
instruments of transfer, in form reasonably satisfactory to the Partnership,
duly executed by the holder or such

 

--------------------------------------------------------------------------------

(1) The conversion price of $16.6667 per Common Unit takes into consideration
the Common Unit split of the Partnership on November 20, 2003.

 

A-6

--------------------------------------------------------------------------------


 

holder’s duly authorized attorney and an amount sufficient to pay any transfer
or similar tax (or evidence reasonably satisfactory to the Partnership
demonstrating that such taxes have been paid).

 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series B
Preferred Units in accordance with the provisions of this Section 7.  In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series B Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series B Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into which such Series B Preferred Units were converted.  Except as
provided herein, the Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted Series B Preferred Units
or for distributions on the Common Units that are issued upon such conversion.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.

 

(c)           The Conversion Price shall be adjusted from time to time as
follows:

 

(i)            If the Partnership shall, after the date on which the Series B
Preferred Units are first issued (the “Issue Date”), (A) pay or make a
distribution to holders of its partnership interests or Units in Common Units,
(B) subdivide its outstanding Common Units into a greater number of Units or
distribute Common Units to the holders thereof, (C) combine its outstanding
Common Units into a smaller number of Units or (D) issue any partnership
interests or Units by reclassification of its Common Units, the Conversion Price
in effect at the opening of business on the day following the date fixed for the
determination of holders entitled to receive such distribution or at the opening
of business on the day next following the day on which such subdivision,
combination or reclassification becomes effective, as the case may be, shall be
adjusted so that the holder of any Series B Preferred Unit thereafter
surrendered for conversion shall be entitled to receive the number of Common
Units or other partnership interests or securities that such holder would have
owned or have been entitled to receive after the happening of any of the events
described above had such Series B Preferred Unit been

 

A-7

--------------------------------------------------------------------------------


 

converted immediately prior to the record date in the case of a distribution or
the effective date in the case of a subdivision, combination or
reclassification.  An adjustment made pursuant to this subsection (i) shall
become effective immediately after the opening of business on the day next
following the record date (except as provided in subsection (g) below) in the
case of a distribution and shall become effective immediately after the opening
of business on the day next following the effective date in the case of a
subdivision, combination or reclassification.

 

(ii)           If the Partnership shall issue after the Issue Date rights,
options or warrants to all holders of Common Units entitling them to subscribe
for or purchase Common Units (or securities convertible into or exchangeable for
Common Units) at a price per Unit less than the Fair Market Value per Common
Unit on the record date for the determination of holders of Common Units
entitled to receive such rights, options or warrants, then the Conversion Price
in effect at the opening of business on the day next following such record date
shall be adjusted to equal the price determined by multiplying (I) the
Conversion Price in effect immediately prior to the opening of business on the
day following the date fixed for such determination by (II) a fraction, the
numerator of which shall be the sum of (A) the number of Common Units
outstanding at the close of business on the date fixed for such determination
and (B) the number of Common Units that the aggregate proceeds to the
Partnership from the exercise of such rights, options or warrants for Common
Units would purchase at such Fair Market Value, and the denominator of which
shall be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of
additional Common Units offered for subscription or purchase pursuant to such
rights, options or warrants.  Such adjustment shall become effective immediately
after the opening of business on the day next following such record date (except
as provided in subsection (g) below).  In determining whether any-rights,
options or warrants entitle the holders of Common Units to subscribe for or
purchase Common Units at less than the Fair Market Value, there shall be taken
into account any consideration received by the Partnership upon issuance and
upon exercise of such rights, options or warrants, the value of such
consideration, if other than cash, to be determined in good faith by the Board
of the General Partner.

 

(iii)          If the Partnership shall distribute after the Issue Date to all
holders of Common Units any other securities or evidences of its indebtedness or
assets (excluding those rights, options and warrants referred to in and treated
under subsection (ii) above, and excluding distributions paid exclusively in
cash) (any of the foregoing being hereinafter in this subsection (iii) called
the “Securities”), then in each case the Conversion Price shall be adjusted so
that it shall equal the price determined by multiplying (I) the Conversion Price
in effect immediately prior to the close of business on the date fixed for the
determination of holders of Common Units entitled to receive such distribution
by (II) a fraction, the numerator of which shall be the Fair Market Value per
Common Unit on the record date mentioned below less the then fair market value
(as determined in good faith by the Board of the General Partner) of the portion
of the Securities so distributed applicable to the Common Unit, and the
denominator of which shall be the Fair Market Value per Common Unit on the
record date mentioned below.  Such adjustment shall become effective immediately
at the opening of business on the

 

A-8

--------------------------------------------------------------------------------


 

business day next following (except as provided in subsection (g) below) the
record date for the determination of holders of Common Units entitled to receive
such distribution.  For the purposes of this subsection (iii), a distribution in
the form of a Security, which is distributed not only to the holders of the
Common Units on the date fixed for the determination of holders of Common Units
entitled to such distribution of such Security, but also is distributed with
each Common Unit delivered to a person converting a Series B Preferred Unit
after such determination date, shall not require an adjustment of the Conversion
Price pursuant to this subsection (iii); provided that on the date, if any, on
which a person converting a Series B Preferred Unit would no longer be entitled
to receive such Security with a Common Unit, a distribution of such Securities
shall be deemed to have occurred, and the Conversion Price shall be adjusted as
provided in this subsection (iii) (and such day shall be deemed to be “the date
fixed for the determination of the holders of Common Units entitled to receive
such distribution” and “the record date” within the meaning of the two preceding
sentences).

 

(iv)          No adjustment in the Conversion Price shall be required unless
such adjustment would require a cumulative increase or decrease of at least 1%
in such price; provided, however, that any adjustments that by reason of this
subsection (iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; and provided, further,
that any adjustment shall be required and made in accordance with the provisions
of this Section 7 (other than this subsection (iv)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of Common Units.  Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment to the
Conversion Price for the issuance of any Common Units pursuant to any plan
providing for the reinvestment of distributions or interest payable on
securities of the Partnership and the investment of additional optional amounts
in Common Units under such plan.  All calculations under this Section 7 shall be
made to the nearest cent (with $.005 being rounded upward) or to the nearest
one-tenth of a Unit (with .05 of a Unit being rounded upward), as the case may
be.  Anything in this subsection (c) to the contrary notwithstanding, the
Partnership shall be entitled, to the extent permitted by law, to make such
reductions in the Conversion Price, in addition to those required by this
subsection (c), as it in its discretion shall determine to be advisable in order
that any Unit distributions, subdivision of Units, reclassification or
combination of Units, distribution of rights, options or warrants to purchase
Units or securities, or a distribution consisting of other assets (other than
cash distributions) hereafter made by the Partnership to its holders of Units
shall not be taxable but any such adjustment shall not adversely affect the
value of the Series B Preferred Units.

 

(d)           If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, self tender offer for all or
substantially all of the Common Units, sale of all or substantially all of the
Partnership’s assets or recapitalization of the Common Units and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be converted into the right to receive other
partnership interests, shares, stock, securities or other property (including
cash or any combination thereof), each Series B Preferred Unit which is not
converted into the right to receive other partnership interests, shares,

 

A-9

--------------------------------------------------------------------------------


 

stock, securities or other property in connection with such Transaction shall
thereafter be convertible into the kind and amount of shares, stock, securities
and other property (including cash or any combination thereof) receivable upon
the consummation of such Transaction by a holder of that number of Common Units
into which one Series B Preferred Unit was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person.  The
Partnership shall not be a party to any Transaction unless the terms of such
Transaction are consistent with the provisions of this subsection (d), and it
shall not consent or agree to the occurrence of any Transaction until the
Partnership has entered into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of the holders of the Series B
Preferred Units that will contain provisions enabling the holders of Series B
Preferred Units that remain outstanding after such Transaction to convert into
the consideration received by holders of Common Units at the Conversion Price in
effect immediately prior to such Transaction (with the holder having the option
to elect the type of consideration if a choice was offered in the Transaction). 
The provisions of this subsection (d) shall similarly apply to successive
Transactions.

 

(e)           If:

 

(i)            the Partnership shall declare a distribution on the Common Units
(other than a cash distribution) or there shall be a reclassification,
subdivision or combination of Common Units; or

 

(ii)           the Partnership shall authorize the granting to the holders of
the Common Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or

 

(iii)          there shall be any reclassification of the Common Units or any
consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange of Common Units into securities or other property, or a
self tender offer by the Partnership for all or substantially all of the Common
Units, or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety; or

 

(iv)          there shall occur the voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership;

 

then the Partnership shall cause to be mailed to the holders of the Series B
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of Common Units
of record to be entitled to such distribution of rights, options or warrants are
to be determined or (B) the date on which such reclassification, subdivision,
combination, consolidation, merger, sale, transfer, liquidation, dissolution or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Units of record shall be entitled to exchange
their Common Units for securities or other property, if any,

 

A-10

--------------------------------------------------------------------------------


 

deliverable upon such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution or winding-up.  Failure to give or receive such notice
or any defect therein shall not affect the legality or validity of the
proceedings described in this Section 7.

 

(f)            Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and the effective date such
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Price to the holder of each Series B Preferred Unit at such
holder’s last address as shown on the records of the Partnership.

 

(g)           In any case in which subsection (c) of this Section 7 provides
that an adjustment shall become effective on the date next following the record
date for an event, the Partnership may defer until the occurrence of such event
issuing to the holder of any Series B Preferred Unit converted after such record
date and before the occurrence of such event the additional Common Units
issuable upon such conversion by reason of the adjustment required by such event
over and above the Common Units issuable upon such conversion before giving
effect to such adjustment.

 

(h)           For purposes of this Section 7, the number of Common Units at any
time outstanding shall not include any Common Units then owned or held by or for
the account of the Partnership.  The Partnership shall not make any distribution
on Common Units held in the treasury of the Partnership.

 

(i)            If any action or transaction would require adjustment of the
Conversion Price pursuant to more than one subsection of this Section 7, only
one adjustment shall be made, and such adjustment shall be the amount of
adjustment that has the highest absolute value.

 

(j)            If the Partnership shall take any action affecting the Common
Units, other than action described in this Section 7, that in the reasonable
judgment of the General Partner would materially and adversely affect the
conversion rights of the holders of the Series B Preferred Units, the Conversion
Price for the Series B Preferred Units may be adjusted, to the extent permitted
by law, in such manner, if any, and at such time, as the General Partner
determines to be equitable in the circumstances.

 

(k)           The Partnership covenants that Common Units issued upon conversion
of the Series B Preferred Units shall be validly issued, fully paid and
nonassessable and the holder thereof shall be entitled to rights of a holder of
Common Units specified in the Partnership Agreement.  Prior to the delivery of
any securities that the Partnership shall be obligated to deliver upon
conversion of the Series B Preferred Units, the Partnership shall endeavor to
comply with all federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof, by any governmental authority.

 

(l)            The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of Common
Units or other securities or property on conversion of the Series B Preferred
Units pursuant hereto; provided, however, that the Company shall not be required
to pay any tax that may be payable in respect of any

 

A-11

--------------------------------------------------------------------------------


 

transfer involved in the issue or delivery of Common Units or other securities
or property in a name other than that of the holder of the Series B Preferred
Units to be converted, and no such issue or delivery shall be made unless and
until the person requesting such issue or delivery has paid to the Partnership
the amount of any such tax or established, to the reasonable satisfaction of the
Partnership, that such tax has been paid.

 

(m)          Notwithstanding anything to the contrary contained herein, the
adjustment provisions contained in this Section 7 shall be applied so that there
is no duplication of adjustments made pursuant to any other document.

 

A-12

--------------------------------------------------------------------------------

 

SCHEDULE B

 

1.             Definitions.  As used in this Schedule B, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Common Unit Value” shall mean, with respect to any trading day, the trading
price of a share of Common Stock (calculated based on the average of the
intra-day high and low and subject to adjustment in the event that the exchange
ratio between Common Units and shares of Common Stock is not one-to-one or other
adjustments if the kind or amount of securities into which Common Units can be
converted or exchanged (as provided in the Redemption Rights Agreement, dated
the date hereof) changes after the date hereof).

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that (a) the initial Distribution Period shall commence on December 11,
2003 and end on and include December 31, 2003 and (b) the Distribution Period in
which the final liquidation payment is made pursuant to Section 7.2 of the Third
Amended and Restated Agreement of Limited Partnership shall commence on the
first day following the immediately preceding Distribution Period and end on the
date of such final liquidation payment.

 

“Fair Market Value” shall mean the average of the daily Closing Price during the
ten consecutive Trading Days ending on the business day immediately preceding
the day in question with respect to the issuance or distribution requiring such
computation (subject to appropriate adjustment in the event that the exchange
ratio between Common Units and shares of Common Stock is not one-to-one).

 

“Relevant Distribution Periods” shall mean (i) each of the three (3) consecutive
Distribution Periods the last of which ends during the 90-day period referred to
in the last paragraph of Section 7(b) and (ii) the next immediately following
Distribution Period after the third Distribution Period described in clause
(i) above.

 

“Tenth Anniversary Date” shall mean December 11, 2013.

 

2.             Designation and Number; Etc.  The Series D Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series D Preferred Units shall be 532,749.6574.  Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule B and any other provision of the Third Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule B
shall control.

 

--------------------------------------------------------------------------------


 

3.             Rank.  The Series D Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to the Series D
Preferred Units;

 

(b)           on a parity with the Series B Preferred Units, Series E Preferred
Units and each other series of Preferred Units issued by the Partnership which
does not provide by its express terms that it ranks junior or senior in right of
payments to the Series D Preferred Units with respect to payment of
distributions or amounts upon liquidation, dissolution or winding-up; and

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series D Preferred Units and has been
approved in accordance with Section 4 of this Schedule B.

 

4.             Voting.

 

(a)           Holders of Series D Preferred Units shall not have any voting
rights, except as required by applicable law or as described below in this
Section 4.

 

(b)           So long as any Series D Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series D Preferred Units outstanding at the time,
given in person or by proxy, either in voting or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of, any class or series of partnership interests in
the Partnership ranking senior to the Series B Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to negate the
provisions of clause (i) or (ii) of this paragraph or so as to materially and
adversely affect any special right, preference, privilege or voting power of the
Series D Preferred Units or the holders thereof that is contained in this
Schedule B.  Notwithstanding anything to the contrary contained herein, each of
the following shall be deemed not to (i) materially and adversely affect any
such special right, preference, privilege or voting power or (ii) otherwise
require the vote or consent of the holders of the Series D Preferred Units:
(X) the occurrence of any merger, consolidation, entity conversion, unit
exchange, recapitalization of the Common Units or other business combination or
reorganization, so long as either (1) the Partnership is the surviving entity
and the Series D Preferred Units remain outstanding with the terms thereof
materially unchanged or (2) if the Partnership is not the surviving entity in
such transaction, interests in an entity having substantially the same rights
and terms with respect to rights to distributions, voting, redemption and
conversion as the Series D Preferred Units are exchanged or substituted for the
Series D Preferred Units without any income, gain or loss expected to be
recognized by the holder upon the exchange or substitution

 

B-2

--------------------------------------------------------------------------------


 

for federal income tax purposes (and with the terms of the Common Units or such
other securities for which the Series D Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series D Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding up of the Partnership.

 

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series D Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series D
Preferred Unit shall have one (1) vote.

 

Except as otherwise required by applicable law or as set forth herein, the
Series D Preferred Units shall not have any voting right or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

 

5.             Distributions.

 

(a)           With respect to each Distribution Period and subject to the rights
of the holders of Preferred Units ranking senior to or on parity with the
Series D Preferred Units, the holders of Series D Preferred Units shall be
entitled to receive, when, as and if declared by the General Partner, out of
assets of the Partnership legally available for the payment of distributions,
quarterly cumulative cash distributions in an amount per Series D Preferred Unit
equal to the greater of (i) $0.8125 (the “Base Quarterly Distribution”) and
(ii) the amount of the regular quarterly cash distribution for such Distribution
Period upon the number of Common Units (or portion thereof) into which such
Series D Preferred Unit is then convertible in accordance with Section 7 of this
Schedule B.  Notwithstanding anything to the contrary contained herein, the
amount of distributions described under each of clause (i) and (ii) of this
paragraph for the initial Distribution Period, or any other Period shorter than
a full Distribution Period, shall be prorated and computed on the basis of
twelve 30-day months and a 360-day year.  Such distributions shall with respect
to each Series D Preferred Unit, accrue from its issue date, whether or not in,
or with respect to, any Distribution Period or Periods (A) the distributions
described above are declared, (B) the Partnership is contractually prohibited
from paying such distributions or (C) there shall be assets of the Partners
legally available for the payment of such distributions.  The distributions upon
the Series D Preferred Units for each Distribution Period shall, if and to the
extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not in, or with respect to, any Distribution Period
or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions.  The record date for

 

B-3

--------------------------------------------------------------------------------


 

distributions upon the Series D Preferred Units for any Distribution Period
shall be the same as the record date, for the distributions upon the Common
Units for such Distribution Period (or, if no such record date is set for the
Common Units, the fifteenth day of the calendar month in which the applicable
Distribution Payment Date falls if prior to such Distribution Payment Date
otherwise, the fifteenth day of the immediately preceding calendar month). 
Accumulated and unpaid distributions for any past Distribution Periods may be
declared and paid at any time, without reference to any Distribution Payment
Date, to holders of record on such date, not exceeding 45 days preceding the
payment date thereof, as may be fixed by the General Partner.  Any distribution
payment made upon the Series D Preferred Units shall first be credited against
the earliest accrued but unpaid distributions due with respect to such Units
which remains payable.  No interest, or sum of money in lieu of interest, shall
be owing or payable in respect of any distribution payment or payments on the
Series D Preferred Units, whether or not in arrears.

 

(b)           No distribution on the Series D Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as the terms and provisions of any bona fide agreement of the
Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, of a default thereunder, or if such declaration or payment shall
be restricted or prohibited by law (and such failure to pay distributions on the
Series D Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 5(c) or (d) of this Schedule B).  Notwithstanding the
foregoing, distributions on the Series D Preferred Units shall accumulate as
provided herein whether or not any of the foregoing restrictions exist.

 

(c)           Except as provided in Section 5(d) of this Schedule B, so long as
any Series D Preferred Units are outstanding, (i) no distributions (other than
in Common Units or other Units ranking junior to the Series D Preferred Units as
to payment of distributions and amounts upon liquidation, dissolution or
winding-up of the Partnership) shaft be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series D Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to, or on a parity
with the Series D Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series D Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series D Preferred Units for all Distribution
Periods ending on or prior to the distribution payment date for the Common Units
or such other class or series of Unit or the date of such redemption, purchase
or other acquisition.

 

(d)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series D Preferred
Units and any other

 

B-4

--------------------------------------------------------------------------------


 

partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series D Preferred Units, all distributions
declared upon the Series D Preferred Units and any other partnership interests
in the Partnership or Units ranking on a parity as to payment of distributions
with the Series D Preferred Units shall be declared pro rata so that the amount
of distributions declared per Unit of Series D Preferred Units and such other
partnership interests in the Partnership or Units shall in all cases bear to
each other the same ratio that accrued and unpaid distributions per Unit on the
Series D Preferred Units and such other partnership interests in the Partnership
or Units (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.

 

(e)           Holders of Series D Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

 

(f)            For any quarterly period, any amounts paid with respect to the
Series D Preferred Units in excess of the amount that would have been paid with
respect to such Units for such period had they been converted into Common Units
in accordance with the terms of Section 7 of this Schedule B are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.

 

6.             Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether capital or surplus) shall be made to
or set apart for the holders of Common Units or any other partnership interests
in the Partnership or Units ranking junior to the Series D Preferred Units as to
the distribution of assets upon the liquidation, dissolution or winding-up of
the Partnership, the holders of the Series D Preferred Units shall, with respect
to each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series D Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$50, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of final distribution
(including all accumulated and unpaid distributions).  If upon any such
voluntary or involuntary dissolution or winding-up of the Partnership, the
assets of the Partnership, or proceeds thereof distributable among the holders
of the Series D Preferred Units are insufficient to pay in full the preferential
amount aforesaid on the Series D Preferred Units and liquidating payment on any
other Units or partnership interests in the Partnership of any class or series
ranking as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series D
Preferred Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series D Preferred Units and any such other Units or
partnership interests in the Partnership ratably in accordance with the
respective amounts that would be payable on such Series D Preferred Units and
such other Units or partnership interests in the Partnership if all amounts
payable thereon were paid in full.  For the purposes of this

 

B-5

--------------------------------------------------------------------------------


 

Section 6, none of (i) a consolidation or merger of the Partnership with or into
another entity, (ii) a merger of another entity with or into the Partnership or
(iii) a sale, lease or conveyance of all or substantially all of the
Partnership’s assets, properties or business shall be deemed to be a
liquidation, dissolution or winding-up of the Partnership.

 

(b)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series D Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(c)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule B, the
holders of Series D Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

7.             Conversion.  Holders of Series D Preferred Units shall have the
right to convert all or a portion of such Units into Common Units, as follows:

 

(a)           A holder of Series D Preferred Units shall have the right at such
holder’s option, at any time, to convert any whole number of Series D Preferred
Units into fully paid and non-assessable Common Units; provided, however, that
the conversion right may not be exercised at any one time by a holder of
Series D Preferred Units with respect to less than 1,000 Series D Preferred
Units (or all the Series D Preferred Units then owned by such holder if such
holder owns less than 1,000 Series D Preferred Units).  Each Series D Preferred
Unit shall be convertible into the number of Common Units determined by dividing
(i) the $50 base liquidation preference per Series D Preferred Unit plus, an
amount equal to all accumulated and unpaid distributions (whether or not earned
or declared) with respect thereto by (ii) a conversion price of $33.151875 per
Common Unit (equivalent to an initial conversion rate of 1.508210 Common Units
for each Series D Preferred Unit), subject to adjustment as described in
Section 7(c) hereof (the “Conversion Price”).

 

(b)           To exercise the conversion right, the holder of each Series D
Preferred Unit to be converted shall execute and deliver to the General Partner,
at the principal office of the Partnership, a written notice (the “Conversion
Notice”) indicating that the holder thereof elects to convert such Series D
Preferred Unit and containing representations and warranties of such holder that
(i) such holder has good and marketable title to such Series D Preferred Unit,
free and clear of all liens, claims and encumbrances, (ii) such holder is an
accredited investor as defined in Regulation D under the Securities Act of 1933,
as amended, and has such knowledge and experience in financial and business
matters such that such holder is capable of evaluating the merits and risks of
receiving and owning the Common Units that may be issued to it in exchange for
such Series D Preferred Unit, (iii) such holder is able to bear the economic
risk of such ownership and (iv) such Common Units to be acquired by such holder
pursuant to this Agreement would be acquired by such holder for its own account,
for investment purposes only and not with a view to, and with no present
intention of, selling or distributing the same in violation of federal or state
securities laws.  Unless the Units issuable on conversion are to be issued in
the same name as the name in which such Series D Preferred Unit is registered,
each

 

B-6

--------------------------------------------------------------------------------


 

Series D Preferred Unit surrendered for conversion shall be accompanied by
instruments of transfer, in form reasonably satisfactory to the Partnership,
duly executed by the holder or such holder’s duly authorized attorney and an
amount sufficient to pay any transfer or similar tax (or evidence reasonably
satisfactory to the Partnership demonstrating that such taxes have been paid).

 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series D
Preferred Units in accordance with the provisions of this Section 7.  In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series D Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series D Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common  Units into which such Series D Preferred Units were converted.  Except
as provided herein, the Partnership shall make no payment or allowance for
unpaid distributions, whether or not in arrears, on converted Series D Preferred
Units or for distributions on the Common Units that are issued upon such
conversion in the event that a holder of Series D Preferred Units converts its
Series D Preferred Units into Common Units on or prior to the record date for
the initial Distribution Period, the distribution for such Distribution Period
in respect of such Common Units shall be prorated and computed on the basis of
twelve 30-day months and a 360-day year.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day, on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.

 

Notwithstanding anything to the contrary contained herein, all holders of
Preferred Units shall be deemed to have delivered a Conversion Notice (and
therefore exercised their conversion rights effective as of the time specified
in the next sentence) as to all Series D Preferred Units if (a) with respect to
any period of 90 consecutive calendar days following the Tenth Anniversary Date,
the Common Unit Value exceeds on each trading day during such 90-day period the
Conversion Price then in effect and (b) the amount of the distribution (as
calculated in accordance with Section 5(a)(ii) of this Schedule B) for each of
the four (4) Relevant Distribution Periods upon the number of Common Units (or
portion thereof) into which a Series D Preferred Unit is then convertible in
accordance with this Section 7 exceeds the Base Quarterly Distribution.  The
forced conversion referred to in this paragraph shall be effective at the close
of business on the Distribution Payment Date for the last Relevant Distribution
Period.

 

B-7

--------------------------------------------------------------------------------


 

(c)           The Conversion Price shall be adjusted from time to time as
follows:

 

(i)            If the Partnership shall, after the date on which the Series D
Preferred Unit are first issued (the “Issue Date”), (A) pay or make a
distribution to holders of its partnership interests or Units in Common Units,
(B) subdivide its outstanding Common Units into a greater number of Units or
distribute Common Units to the holders thereof, (C) combine its outstanding
Common Units into a smaller number of Units, or (D) issue any partnership
interests or Units by reclassification of its Common Units, the Conversion Price
in effect at the opening of business on the day following the date fixed for the
determination of holders entitled to receive such distribution or at the opening
of business on the day next following the day on which such subdivision,
combination or reclassification becomes effective, as the case may be, shall be
adjusted so that the holder of any Series D Preferred Unit thereafter
surrendered for conversion shall be entitled to receive the number of Common
Units or other partnership interests or securities that such holder would have
owned or have been entitled to receive after the happening of any of the events
described above had such Series Preferred Unit been converted immediately prior
to the close of business on the record date in the case of a distribution or the
effective date in the case of a subdivision, combination or reclassification. 
An adjustment made pursuant to this subsection (i) shall become effective
immediately after the opening of business on the day next following the record
date (except as provided in subsection (g) below) in the case of a distribution
and shall become effective immediately after the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.

 

(ii)           If the Partnership shall issue after the Issue Date rights,
options or warrants to all holders of Common Units entitling them to subscribe
for or purchase Common Units (or securities convertible into or exchangeable for
Common Units) at a price per unit less than the Fair Market Value per Common
Unit on the record date for the determination of holders of Common Units
entitled to receive such rights, options or warrants, then the Conversion Price
in effect at the opening of business on the day next following such record date
shall be adjusted to equal the price determined by multiplying (I) the
Conversion Price in effect immediately prior to the close of business on the
date fixed for such determination by (II) a fraction, the numerator of which
shall be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of Common
Units that the aggregate proceeds to the Partnership from the exercise of such
rights, options or warrants for Common Units would purchase at such Fair Market
Value, and the denominator of which shall be the sum of (A) the number of Common
Units outstanding at the close of business on the date fixed for such
determination and (B) the number of additional Common Units offered for
subscription or purchase pursuant to such rights, options or warrants.  Such
adjustment shall become effective immediately after the opening of business on
the day next following such record date (except as provided in
subsection (g) below).  In determining whether any rights, options or warrants
entitle the holders of Common Units to subscribe for or purchase Common Units at
less than the Fair Market Value, there shall be taken into account any
consideration received by the Partnership upon issuance and upon exercise of
such rights, options or warrants, the value of such consideration, if other than
cash, to be determined in good faith by the Board of the General Partner.

 

B-8

--------------------------------------------------------------------------------


 

(iii)          If the Partnership shall distribute after the Issue Date to all
holders of Common Units any other securities or evidences of its indebtedness or
assets (excluding those rights, options, warrants, securities and other assets
referred to in and treated under subsection (i) or (ii) above, and excluding
distributions paid exclusively in cash) (any of the foregoing being hereinafter
in this subsection (iii) called the “Securities”), then in each case the
Conversion Price shall be adjusted so that it shall equal the price determined
by multiplying (I) the Conversion Price in effect immediately prior to the close
of business on the date fixed for the determination of holders of Common Units
entitled to receive such distribution by (II) a fraction, the numerator of which
shall be the Fair Market Value per Common Unit on the record date mentioned
below less the then fair market value (as determined in good faith by the Board
of the General Partner) of the portion of the Securities so distributed
applicable to one Common Unit, and the denominator of which shall be the Fair
Market Value per Common Unit on the record date mentioned below.  Such
adjustment shall become effective immediately at the opening of business on the
business day next following (except as provided in subsection (g) below) the
record date for the determination of holders of Common Units entitled to receive
such distribution.  For the purposes of this subsection (iii), a distribution in
the form of a Security, which is distributed not only to the holders of the
Common Units on the date fixed for the determination of holders of Common Units
entitled to such distribution of such Security, but also is distributed with
each Common Unit delivered to a person converting a Series D Preferred Unit
after such determination date (together with distributions thereon paid to the
holders of Common Units prior thereto), shall not require an adjustment of the
Conversion Price pursuant to this subsection (iii); provided that on the date,
if any, on which a person converting a Series D Preferred Unit would no longer
be entitled to receive such Security with a Common Unit, a distribution of such
Securities shall be deemed to have occurred, and the Conversion Price shall be
adjusted as provided in this subsection (iii) (and such day shall be deemed to
be “the date fixed for the determination of the holders of Common Units entitled
to receive such distribution” and “the record date” within the meaning of the
two preceding sentences).

 

(iv)          Notwithstanding the foregoing, no adjustment shall be made
pursuant to the preceding clauses (i) and (iii) that would result in an increase
in the Conversion Price.  No adjustment in the Conversion Price shall be
required unless such adjustment would require a cumulative increase or decrease
of at least 1% in such price; provided, however, that any adjustments that by
reason of this subsection (iv) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment until made; and
provided, further, that any adjustment shall be required and made in accordance
with the provisions of this Section 7 (other than this subsection (iv)) not
later than such time as may be required in order to preserve the tax-free nature
of a distribution to the holders of Common Units.  Notwithstanding any other
provisions of this Section 7, the Partnership shall not be required to make any
adjustment to the Conversion Price for the issuance of (i) any Common Units
pursuant to any plan providing for the reinvestment of distributions or interest
payable on securities of the Partnership and the investment of additional
optional amounts in Common Units under such plan or (ii) any options, rights or
Common Units pursuant to or on account of any unit or stock option, unit or
stock purchase or any unit or stock-based compensation plan

 

B-9

--------------------------------------------------------------------------------


 

maintained by the Partnership or the General Partner.  All calculations under
this Section 7 shall be made to the nearest cent (with $.005 being rounded
upward) or to the nearest one-tenth of a Unit (with .05 of a Unit being rounded
upward), as the case may be.

 

(d)           If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, entity conversion, unit exchange,
self tender offer for all or substantially all of the Common Units, sale of all
or substantially all of the Partnership’s assets or recapitalization of the
Common Units or other business combination or reorganization and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be exchanged for or converted into
partnership interests, shares, stock, securities or other property (including
cash or any combination thereof), each Series D Preferred Unit which is not
converted into the right to receive partnership interests, shares, stock,
securities or other property in connection with such Transaction (and thus
remains outstanding) shall thereafter be convertible into the kind and amount of
partnership interests, shares, stock, securities and other property (including
cash or any combination thereof) receivable upon the consummation of such
Transaction by a holder of that number of Common Units into which one Series D
Preferred Unit (including all distributions (whether or not earned or declared)
accumulated and unpaid thereon) was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person.  In the
event that holders of Common Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Transaction, prior
to such transaction the General Partner shall give prompt written notice to each
Series D Preferred Unit holder of such election, and each Series D Preferred
Unit holder shall also have the right to elect by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each Series D Preferred Unit held by such holder following consummation of such
Transaction.  If a holder of Series D Preferred Units fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each Series D Preferred Unit held by such holder (or by any of its
transferees) the same consideration that a holder of that number of Common Units
into which one Series D Preferred Unit was convertible immediately prior to such
Transaction would receive if such Common Unit holder failed to make such an
election.  The Partnership shall not be a party to any Transaction unless the
terms of such Transaction are consistent with the provisions of this subsection
(d), and it shall not consent or agree to the occurrence of any Transaction
until the Partnership has entered into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of the holders of the
Series D Preferred Units that will contain provisions enabling the holders of
Series D Preferred Units that remain outstanding after such Transaction to
convert into the consideration received by holders of Common Units at the
Conversion Price in effect immediately prior to such Transaction (with the
holder having the option to elect the type of consideration if a choice is
offered in the Transaction as specified above).  The provisions of this
subsection (d) shall similarly apply to successive Transactions.

 

B-10

--------------------------------------------------------------------------------


 

(e)           If:

 

(i)            the Partnership shall authorize the granting to the holders of
the Common Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or

 

(ii)           there shall be any reclassification of the Common Units (other
than as described in clause (c)(i) of this Section 7) or any consolidation or
merger to which the Partnership is a party and for which approval of any
partners of the Partnership is required, involving the conversion or exchange of
Common Units into securities or other property, or a unit exchange involving the
conversion or exchange of Common Units into securities or other property, a self
tender offer by the Partnership for all or substantially all of the Common
Units, or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety, or

 

(iii)          there shall occur the voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership;

 

then the Partnership shall cause to be mailed to the holders of the Series D
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of Common Units
of record to be entitled to such distribution of rights, options or warrants are
to be determined or (B) the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution or winding-up is expected to
become effective, and the date as of which it is expected that holders of Common
Units of record shall be entitled to exchange their Common Units for securities
or other property, if any, deliverable upon such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution or winding-up. 
Failure to give or receive such notice or any defect therein shall not affect
the legality or validity of the proceedings described in this Section 7.

 

(f)            Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and the effective date such
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Price to the holder of each Series D Preferred Unit at such
holder’s last address as shown on the records of the Partnership.

 

(g)           In any case in which subsection (c) of this Section 7 provides
that an adjustment shall become effective on the date next following the record
date for an event, the Partnership may defer until the occurrence of such event
issuing to the holder of any Series D Preferred Unit converted after such record
date and before the occurrence of such event the additional Common Units
issuable upon such conversion by reason of the adjustment required by such event
over and above the Common Units issuable upon such conversion before giving
effect to such adjustment.

 

(h)           For purposes of this Section 7, the number of Common Units at any
time outstanding shall not include any Common Units then owned or held by or for
the account of the

 

B-11

--------------------------------------------------------------------------------


 

Partnership.  The Partnership shall not make any distribution on Common Units
held in the treasury of the Partnership.

 

(i)            If any action or transaction would require adjustment of the
Conversion Price pursuant to more than one subsection of this Section 3, only
one adjustment shall be made, and such adjustment shall be the amount of
adjustment that has the highest absolute value.

 

(j)            If the Partnership shall take any action affecting the Common
Units, other than action described in this Section 7, that in the reasonable
judgment of the Partnership would materially affect the conversion rights of the
holders of the Series D Preferred Units, the Conversion Price for the Series D
Preferred Units may be adjusted, to the extent permitted by law, in such manner,
if any, and at such time, as the General Partner, determines to be equitable in
the circumstances.

 

(k)           The Partnership covenants that Common Units issued upon conversion
of the Series D Preferred Units shall be validly issued, fully paid and
non-assessable and the holder thereof shall be entitled to rights of a holder of
Common Units specified in the Partnership Agreement.  Prior to the delivery of
any securities that the Partnership shall be obligated to deliver upon
conversion of the Series D Preferred Units, the Partnership shall endeavor to
comply with federal and state laws and regulations in respect thereof.

 

(l)            The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of Common
Units or other securities or property on conversion of the Series D Preferred
Units, pursuant hereto; provided, however, that the Company, shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issue or delivery of Common Units or other securities or property in a
name other than that of the holder of the Series D Preferred Units to be
converted, and no such issue or delivery shall be made unless and until the
person requesting such issue or delivery has paid to the Partnership the amount
of any such tax or established, to the reasonable satisfaction of the
Partnership, that such tax has been paid.

 

(m)          Notwithstanding anything to the contrary contained herein, (i) the
adjustment provisions contained in this Section 7 shall be applied so that there
is no duplication of adjustments made pursuant to any other document and (ii) no
adjustment under any provision  hereof shall be made on account of (A) the stock
split approved by the stockholders of the General Partner on November 20, 2003
or (B) the split of the Common Units that occurred on November 20, 2003.

 

B-12

--------------------------------------------------------------------------------

 

SCHEDULE C

 

1.             Definitions.  As used in this Schedule C, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Common Unit Value” shall mean, with respect to any trading day, the value of a
Common Unit, which shall equal the trading price of a share of Common Stock
(calculated based on the average of the intra-day high and low and subject to
adjustment in the event that the exchange ratio between Common Units and shares
of Common Stock is not one-to-one or other adjustments if the kind or amount of
securities into which Common Units can be converted or exchanged (as provided in
the Redemption Rights Agreement, dated the date hereof) changes after the date
hereof).

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that (a) the initial Distribution Period shall commence on March 5,
2004 and end on and include March 31, 2004 and (b) the Distribution Period in
which the final liquidation payment is made pursuant to Section 7.2 of the Third
Amended and Restated Agreement of Limited Partnership, as amended, shall
commence on the first day following the immediately preceding Distribution
Period and end on the date of such final liquidation payment.

 

“Fair Market Value” shall mean, as of any day, the average of the Common Unit
Value for the ten consecutive Trading Days ending on the business day
immediately preceding the day in question with respect to the issuance or
distribution requiring such computation.

 

“Relevant Distribution Periods” shall mean (i) each of the three (3) consecutive
Distribution Periods the last of which ends during the 90-day period referred to
in the last paragraph of Section 7(b) and (ii) the next immediately following
Distribution Period after the third Distribution Period described in clause
(i) above.

 

“Tenth Anniversary Date” shall mean March 5, 2014.

 

2.             Designation and Number; Etc.  The Series E Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series E Preferred Units shall be 502,657.8128.  Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule C and any other provision of the Third Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule C
shall control.

 

--------------------------------------------------------------------------------


 

3.             Rank.  The Series E Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to the Series E
Preferred Units;

 

(b)           on a parity with the Series B Preferred Units, Series D Preferred
Units and each other series of Preferred Units issued by the Partnership which
does not provide by its express terms that it ranks junior or senior in right of
payment to the Series E Preferred Units with respect to payment of distributions
or amounts upon liquidation, dissolution or winding-up; and

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series E Preferred Units and has been
approved in accordance with Section 4 of this Schedule C.

 

4.             Voting.

 

(a)           Holders of Series E Preferred Units shall not have any voting
rights, except as described below in this Section 4.

 

(b)           So long as any Series E Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series E Preferred Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of any class or series of partnership interests in
the Partnership ranking senior to the Series E Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units or other Preferred Units into such partnership
interests, or create, authorize or issue any obligation or security convertible
or exchangeable into or evidencing the right to purchase any such partnership
interests; or (ii) amend, alter or repeal the provisions of the Third Amended
and Restated Agreement of Limited Partnership, as amended, whether by merger or
consolidation or otherwise (an “Event”), so as to (A) negate the provisions of
clause (i) or (ii) of this paragraph, (B) materially and adversely affect the
right of the holders of Series E Preferred Units to transfer such Units unless
the amendment also applies to the holders of all other Units, (C) give the
holders of any partnership interest a right to the payment of distributions from
the Partnership or a right to the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership that ranks
senior to the Series E Preferred Units or (D) materially and adversely affect
any right, preference, privilege or voting power of the Series E Preferred Units
or the holders thereof contained in this Schedule C.  Notwithstanding anything
to the contrary contained herein, each of the following shall be deemed not to
(i) materially and adversely affect any such right, preference, privilege or
voting power or (ii) otherwise require the vote or consent of the holders of the
Series E Preferred Units:  (X) the occurrence of any merger, consolidation,
entity conversion, unit exchange, recapitalization of the Common Units or other
business combination or reorganization, so long as either (1) the Partnership is
the surviving entity and the Series E Preferred Units remain outstanding with
the terms thereof materially unchanged (including

 

C-2

--------------------------------------------------------------------------------


 

without limitation the terms with respect to distributions, voting, redemption
and conversion), or (2) if the Partnership is not the surviving entity in such
transaction, interests in an entity having substantially the same rights and
terms (including without limitation rights to distributions, voting, redemption
and conversion) as the Series E Preferred Units are exchanged or substituted for
the Series E Preferred Units (and with the terms of the Common Units or such
other securities for which the Series E Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series E Preferred Units with respect to the payment of
distributions and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership and (Z) a sale or
other disposition of all or substantially all of the Partnership’s assets (by
merger or otherwise) if, in connection with such transaction, the holders of
Series E Preferred Units have the opportunity to surrender all of the issued and
outstanding Series E Preferred Units in exchange for a cash payment equal to the
amount that such holders would be entitled to receive in respect thereof upon a
liquidation, dissolution or winding-up of the Partnership (such surrender and
payment to be made contemporaneously with the closing of such transaction) and
any resulting dissolution, liquidation and/or winding-up of the Partnership.

 

The foregoing voting provisions shall not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series E Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series E
Preferred Unit shall have one (l) vote.

 

Except as otherwise required by applicable law or as set forth herein, the
Series E Preferred Units shall not have any voting rights or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

 

5.             Distributions.

 

(a)           With respect to each Distribution Period and subject to the rights
of the holders of Preferred Units ranking senior to or on parity with the
Series E Preferred Units, the holders of Series E Preferred Units shall be
entitled to receive, when, as and if declared by the General Partner, out of
assets of the Partnership legally available for the payment of the
distributions, quarterly cumulative cash distributions in an amount per Series E
Preferred Unit equal to the greater of (i) $0.875 (the “Base Quarterly
Distribution”) and (ii) the amount of the regular quarterly cash distribution
paid for such Distribution Period upon the number of Common Units (or portion
thereof) into which such Series E Preferred Unit is then convertible in
accordance with Section 7 of this Schedule C.  Notwithstanding anything to the
contrary contained herein, the amount of distributions described under each of
clause (i) and (ii) of this paragraph for the initial Distribution Period, or
any other period shorter than a full Distribution Period, shall be prorated and
computed based on the actual number of days in such Distribution Period relative
to the actual number of days in the calendar quarter of which the Distribution
Period is a part.  Such

 

C-3

--------------------------------------------------------------------------------


 

distributions shall, with respect to each Series E Preferred Unit, accrue from
its issue date, whether or not in, or with respect to, any Distribution Period
or Periods (A) the distributions described above are declared, (B) the
Partnership is contractually prohibited from paying such distributions or
(C) there shall be assets of the Partnership legally available for the payment
of such distributions.  The distributions upon the Series E Preferred Units for
each Distribution Period shall, if and to the extent declared or authorized by
the General Partner on behalf of the Partnership, be paid in arrears (without
interest or other amount) on the Distribution Payment Date with respect thereto,
and, if not paid on such date, shall accumulate, whether or not in, or with
respect to, any Distribution Period or Periods (X) the distributions are
declared, (Y) the Partnership is contractually prohibited from paying such
distributions or (Z) there shall be assets of the Partnership legally available
for the payment of such distributions (and shall not constitute accumulated
distributions prior to such date).  The record date for distributions upon the
Series E Preferred Units for any Distribution Period shall be the same as the
record date for the distributions upon the Common Units for such Distribution
Period (or, if no such record date is set for the Common Units, the fifteenth
day of the calendar month in which the applicable Distribution Payment Date
falls if prior to such Distribution Payment Date; otherwise, the fifteenth day
of the immediately preceding calendar month).  Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not exceeding 45 days preceding the payment date thereof, as may
be fixed by the General Partner.  Any distribution payment made upon the
Series E Preferred Units shall first be credited against the earliest accrued
but unpaid distributions due with respect to such Units which remains payable. 
No interest, or sum of money in lieu of interest, shall be owing or payable in
respect of any distribution payment or payments on the Series E Preferred Units,
whether or not in arrears.

 

(b)           No distribution on the Series E Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as and to the extent that the terms and provisions of any bona fide
agreement of the Partnership, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or to the extent that such
declaration of payment shall be restricted or prohibited by law (and such
failure to pay distributions on the Series E Preferred Units shall prohibit
other distributions by the Partnership as described in Sections 5(c) or (d) of
this Schedule C).  Notwithstanding the foregoing, distributions on the Series E
Preferred Units shall accumulate as provided herein whether or not any of the
foregoing restrictions exist.

 

(c)           Except as provided in Section 5(d) of this Schedule C, so long as
any Series E Preferred Units are outstanding, (i) no cash or non-cash
distributions (other than in Common Units or other Units ranking junior to the
Series E Preferred Units as to payment of distributions and amounts upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series E
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series E Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made

 

C-4

--------------------------------------------------------------------------------


 

available for a sinking fund for the redemption of any such Units) by the
Partnership (except by conversion into or exchange for other Units ranking
junior to the Series E Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either
clause (i) or (ii), full cumulative distributions have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for such payment in the next 30 days on the Series E Preferred Units
for all Distribution Periods ending on or prior to the distribution payment date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

 

(d)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment in the next 30 days) upon
the Series E Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series E Preferred Units, all distributions declared upon the Series E Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series E Preferred Units shall
be declared or paid pro rata so that the amount of distributions declared per
Unit of Series E Preferred Units and such other partnership interests in the
Partnership or Units shall in all cases bear to each other the same ratio that
accrued and unpaid distributions per Unit on the Series E Preferred Units and
such other partnership interests in the Partnership or Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such Units do not have cumulative distributions) bear to
each other.

 

(e)           Except as set forth in Section 6 of this Schedule C, holders of
Series E Preferred Units shall not be entitled to any distributions, whether
payable in cash, property or Units, in excess of the cumulative distributions
described in Section 5(a) of this Schedule C.

 

(f)            Distributions with respect to the Series E Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule C shall be construed and applied consistently with
such Treasury Regulations.

 

6.             Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether capital or surplus) shall be made to
or set apart for the holders of Common Units or any other partnership interests
in the Partnership or Units ranking junior to the Series E Preferred Units as to
the distribution of assets upon the liquidation, dissolution or winding-up of
the Partnership, the holders of the Series E Preferred Units shall, with respect
to each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series E Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
the greater of (i) $50, plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution (including all accumulated and unpaid distributions) and (ii) the
amount that a holder

 

C-5

--------------------------------------------------------------------------------


 

of such Series E Preferred Unit would have received upon final distribution in
respect of the number of Common Units into which such Series E Preferred Unit
(including all accumulated and unpaid distributions (whether or not earned or
declared) with respect thereto) was convertible immediately prior to such date
of final distribution.  If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series E Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series E Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series E Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series E Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series E Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full.  For the purposes of this Section 6, none of (i) a consolidation
or merger of the Partnership with or into another entity, (ii) a merger of
another entity with or into the Partnership or (iii) a sale, lease or conveyance
of all or substantially all of the Partnership’s assets, properties or business
shall be deemed to be a liquidation, dissolution or winding-up of the
Partnership (unless all or substantially all of the proceeds thereof are
distributed by the Partnership, in which case a liquidation, dissolution or
winding-up of the Partnership shall be deemed to have occurred).

 

(b)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series E Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(c)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule C, the
holders of Series E Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

7.             Conversion.  Holders of Series E Preferred Units shall have the
right to convert all or a portion of such Units into Common Units, as follows:

 

(a)           A holder of Series E Preferred Units shall have the right, at such
holder’s option, at any time, to convert any whole number of Series E Preferred
Units into fully paid and non-assessable Common Units; provided, however, that
the conversion right may not be exercised at any one time by a holder of
Series E Preferred Units with respect to less than 1,000 Series E Preferred
Units (or all the Series E Preferred Units then owned by such holder if such
holder owns less than 1,000 Series E Preferred Units).  Each Series E Preferred
Unit shall be convertible into the number of Common Units determined by dividing
(i) the $50 base liquidation preference per Series E Preferred Unit, plus an
amount equal to all accumulated and unpaid distributions (whether or not earned
or declared) with respect thereto by (ii) a conversion price of $38.51 per
Common Unit (equivalent to an initial conversion rate of 1.298364 Common Units
for each Series E Preferred Unit), subject to adjustment as described in
Section 7(c) hereof (the “Conversion Price”).

 

C-6

--------------------------------------------------------------------------------


 

(b)           To exercise the conversion right, the holder of each Series E
Preferred Unit to be converted shall execute and deliver to the General Partner,
at the principal office of the Partnership, a written notice (the “Conversion
Notice”) indicating that the holder thereof elects to convert such Series E
Preferred Unit and containing representations and warranties of such holder that
(i) such holder has good and marketable title to such Series E Preferred Unit,
free and clear of all liens, claims and encumbrances, (ii) such holder is an
accredited investor as defined in Regulation D under the Securities Act of 1933,
as amended, and has such knowledge and experience in financial and business
matters such that such holder is capable of evaluating the merits and risks of
receiving and owning the Common Units that may be issued to it in exchange for
such Series E Preferred Unit, (iii) such holder is able to bear the economic
risk of such ownership and (iv) such Common Units to be acquired by such holder
pursuant to this Agreement would be acquired by such holder for its own account,
for investment purposes only and not with a view to, and with no present
intention of, selling or distributing the same in violation of federal or state
securities laws.  Unless the Units issuable on conversion are to be issued in
the same name as the name in which such Series E Preferred Unit is registered,
each Series E Preferred Unit surrendered for conversion shall be accompanied by
instruments of transfer, in form reasonably satisfactory to the Partnership,
duly executed by the holder or such holder’s duly authorized attorney and an
amount sufficient to pay any transfer or similar tax (or evidence reasonably
satisfactory to the Partnership demonstrating that such taxes have been paid).

 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series E
Preferred Units in accordance with the provisions of this Section 7.  In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series E Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series E Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into which such Series E Preferred Units were converted.  Except as
provided herein, the Partnership shall make no payment or allowance for unpaid
distributions, whether of not in arrears, on converted Series E Preferred Units
or for distributions on the Common Units that are issued upon such conversion. 
In the event that a holder of Series E Preferred Units converts its Series E
Preferred Units into Common Units on or prior to the record date for the initial
Distribution Period, the distribution for such Distribution Period in respect of
such Common Units shall be prorated and computed on the basis of twelve 30-day
months and a 360-day year.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons, in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of

 

C-7

--------------------------------------------------------------------------------


 

record immediately prior to the close of business on the next succeeding day on
which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.

 

Notwithstanding anything to the contrary contained herein, all holders of
Series E Preferred Units shall be deemed to have delivered a Conversion Notice
(and therefore exercised their conversion rights effective as of the time
specified in the next sentence) as to all Series E Preferred Units if (a) with
respect to any period of 90 consecutive calendar days following the Tenth
Anniversary Date, the Common Unit Value exceeds on each trading day during such
90-day period the Conversion Price then in effect and (b) the amount of the
distribution (as calculated in accordance with Section 5(a)(ii) of this Schedule
C) for each of the four (4) Relevant Distribution Periods upon the number of
Common Units (or portion thereof) into which a Series E Preferred Unit is then
convertible in accordance with this Section 7 exceeds the Base Quarterly
Distribution.  The forced conversion referred to in this paragraph shall be
effective at the close of business on the Distribution Payment Date for the last
Relevant Distribution Period.

 

(c)           The Conversion Price shall be adjusted from time to time
as-follows:

 

1.             If the Partnership shall, after the date on which the Series E
Preferred Units are first issued (the “Issue Date”), (A) pay or make a
distribution to holders of its partnership interests Units in Common Units,
(B) subdivide its outstanding Common Units into a greater number of Units or
distribute Common Units to the holders thereof, (C) combine its outstanding
Common Units into a smaller number of Units, or (D) issue any partnership
interests or Units by reclassification of its Common Units, the Conversion Price
shall be adjusted so that the conversion rights of the holder of any Series E
Preferred Unit are not diluted or expanded thereby.

 

2.             If the Partnership shall issue after the Issue Date rights,
options or warrants to all holders of Common Units entitling them to subscribe
for or purchase Common Units (or securities convertible into or exchangeable for
Common Units) at a price per Unit less than the Fair Market Value on the record
date for the determination of holders of Common Units entitled to receive such
rights, options or warrants, then the Conversion Price shall be adjusted to
equal the price determined by multiplying (I) the Conversion Price in effect
immediately prior to adjustment by (II) a fraction, the numerator of which shall
be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of Common
Units that the aggregate proceeds to the Partnership from the exercise of such
rights, options or warrants for Common Units would purchase at a price per Unit
equal to the Fair Market Value, and the denominator of which shall be the sum of
(A) the number of Common Units outstanding at the close of business on the date
fixed for such determination and (B) the number of additional Common Units
offered for subscription or purchase pursuant to such rights, options or
warrants.  In determining whether any rights, options or warrants entitle the
holder of Common Units to subscribe for or purchase Common Units at a price per
Unit less than the Fair Market Value, there shall be taken into account any
consideration received by the Partnership upon issuance and upon exercise of
such rights, options or warrants, the value of such consideration, if other than
cash, to be determined in good faith by the Board of the General Partner.

 

C-8

--------------------------------------------------------------------------------


 

3.             If the Partnership shall distribute after the Issue Date to all
holders of Common Units any other securities or evidences of its indebtedness or
assets (excluding those rights, options, warrants, securities and other assets
referred to in and treated under subsection (i) or (ii) above, and excluding
distributions paid exclusively in cash) (any of the foregoing being hereinafter
in this subsection (iii) called the “Securities”), then in each case the
Conversion Price shall be adjusted so that it shall equal the price determined
by multiplying (I) the Conversion Price in effect immediately prior to the
adjustment by (II) a fraction, the numerator of which shall be the Fair Market
Value on the record date for the determination of holders of Common Units
entitled to receive such distribution less the then fair market value (as
determined in good faith by the General Partner) of the portion of the
Securities so distributed applicable to one Common Unit, and the denominator of
which shall be the Fair Market Value on the record date mentioned above.  For
the purposes of this subsection (iii), a distribution in the form of a Security,
which is distributed not only to the holders of the Common Units on the date
fixed for the determination of holders of Common Units entitled to such
distribution of such Security, but also is distributed with each Common Unit
delivered to a person converting a Series E Preferred Unit after such
determination date (together with distributions thereon paid to the holders of
Common Units prior thereto), shall not require an adjustment of the Conversion
Price pursuant to this subsection (iii); provided that on the date, if any, on
which a person converting a Series E Preferred Unit would no longer be entitled
to receive such Security with a Common Unit, a distribution of such Securities
shall be deemed to have occurred, and the Conversion Price shall be adjusted as
provided in this subsection (iii) (and such day shall be deemed to be “the date
fixed for the determination of the holders of Common Units entitled to receive
such distribution” and “the record date” within the meaning of the preceding
sentence).

 

4.             Notwithstanding the foregoing, no adjustment shall be made
pursuant to the preceding clauses (ii) and (iii) that would result in an
increase in the Conversion Price.  No adjustment in the Conversion Price shall
be required unless such adjustment would require a cumulative increase or
decrease of at least 1% in such price; provided, however, that any adjustments
that by reason of this subsection (iv) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment until made;
and provided, further, that any adjustment shall be required and made in
accordance with the provisions of this Section 7 (other than this subsection
(iv)) not later than such time as may be required in order to preserve the
tax-free nature of a distribution to the holders of Common Units. 
Notwithstanding any other provisions of this Section 7, the Partnership shall
not be required to make any adjustment to the Conversion Price for the issuance
of (i) any Common Units on account of any plan providing for the reinvestment of
distributions or interest payable on securities of the Partnership or the
General Partner and the investment of additional optional amounts under such
plan or (ii) any options, rights or Common Units pursuant to or on account of
any unit or stock option, unit or stock purchase or any unit or stock-based
compensation plan maintained by the Partnership or the General Partner.  All
calculations under this Section 7 shall be made to the nearest cent (with $.005
being rounded upward) or to the nearest one-tenth of a Unit (with .05 of a Unit
being rounded upward), as the case may be.

 

C-9

--------------------------------------------------------------------------------


 

(d)           If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, entity conversion, unit exchange,
self tender offer for all or substantially all of the Common Units, sale of all
or substantially all of the Partnership’s assets or recapitalization of the
Common Units or other business combination or reorganization and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be exchanged for or converted into
partnership interests, shares, stock, securities or other properties (including
cash or any combination thereof), each Series E Preferred Unit which is not
converted into the right to receive partnership interests, shares, stock,
securities or other property in connection with such Transaction (and thus
remains outstanding) shall thereafter be convertible into the kind and amount of
partnership interests, shares, stock, securities and other property (including
cash or any combination thereof) receivable upon the consummation of such
Transaction by a holder of that number of Common Units into which one Series E
Preferred Unit (including all distributions (whether or not earned or declared)
accumulated and unpaid thereon) was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person.  In the
event that holders of Common Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Transaction, prior
to such transaction the General Partner shall give prompt written notice to each
Series E Preferred Unit holder of such election, and each Series E Preferred
Unit holder shall also have the right to elect, by written notice to the General
Partner, the form or type or consideration to be received upon conversion of
each Series E Preferred Unit held by such holder following consummation of such
Transaction.  If a holder of Series E Preferred Units fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each Series E Preferred Unit held by such holder (or by any of its
transferees) the same consideration that a holder of that number of Common Units
into which one Series E Preferred Unit was convertible immediately prior to such
Transaction would receive if such Common Unit holder failed to make such an
election.  The Partnership shall not be a party to any Transaction unless the
terms of such Transaction are consistent with the provisions of this subsection
(d), and it shall not consent or agree to the occurrence of any Transaction
until the Partnership has entered into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of the holders of the
Series E Preferred Units that will contain provisions enabling the holders of
Series E Preferred Units that remain outstanding after such Transaction to
convert into the consideration received by holders of Common Units at the
Conversion Price in effect immediately prior to such Transaction (with the
holder having the option to elect the type of consideration if a choice is
offered in the Transaction as specified above).  The provisions of this
subsection (d) shall similarly apply to successive Transactions.

 

(e)           If:

 

1.             the Partnership shall declare a distribution on the Common Units
(other than a regular quarterly cash distribution or a distribution in Common
Units); or

 

2.             the Partnership shall authorize the granting to the holders of
the Common Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or

 

C-10

--------------------------------------------------------------------------------


 

3.             there shall be any reclassification of the Common Units (other
than a distribution in Common Units or a subdivision or combination of Common
Units) or any consolidation or merger to which the Partnership is a party and
for which approval of any partners of the Partnership is required, involving the
conversion or exchange of Common Units into securities or other property, or a
unit exchange involving the conversion or exchange of Common Units into
securities or other property, a self tender offer by the Partnership for all or
substantially all of the Common Units, or the sale or transfer of all or
substantially all of the assets of the Partnership as an entirety; or

 

4.             there shall occur the voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership;

 

then the Partnership shall caused to be mailed to the holders of the Series E
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a prior notice stating (A) the date on which a record is
to be taken for the purpose of such distribution or grant, or, if a record is
not to be taken, the date as of which the holders of Common Units of record to
be entitled to such distribution or grant are to be determined or (B) the date
on which such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution or winding-up is expected to become effective, and the
date as of which it is expected that holders of Common Units of record shall be
entitled to exchange their Common Units for securities or other property, if
any, deliverable upon such reclassification, consolidation, merger, sale,
transfer, liquidation, dissolution or winding-up.  Failure to give or receive
such notice or any defect therein shall not affect the legality or validity of
the proceedings described in this Section 7.

 

(f)            Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and shall mail such notice of such
adjustment of the Conversion Price to the holder of each Series E Preferred Unit
at such holder’s last address as shown on the records of the Partnership.

 

(g)           Any adjustment to the Conversion Price pursuant to subsection
(c) of this Section 7 with respect to any event shall become effective at such
time as is necessary to prevent dilution or expansion of the conversion rights
on account of such event.

 

(h)           For purposes of this Section 7, the number of Common Units at any
time outstanding shall not include any Common Units then owned or held by or for
the account of the Partnership.  The Partnership shall not make any distribution
on Common Units held in the treasury of the Partnership.

 

(i)            If any action or transaction would require adjustment of the
Conversion Price pursuant to more than one subsection of this Section 7, only
one adjustment shall be made, and such adjustment shall be the amount of
adjustment that results in the lowest absolute value of the Conversion Price.

 

(j)            If the Partnership shall take any action affecting the Common
Units, other than action described in this Section 7, that in the reasonable
judgment of the Partnership would materially affect the conversion rights of the
holders of the Series E Preferred Units, the

 

C-11

--------------------------------------------------------------------------------


 

Conversion Price for the Series E Preferred Units may be adjusted, to the extent
permitted by law, in such manner, if any, and at such time, as the General
Partner, determines to be equitable in the circumstances.

 

(k)           The Partnership covenants that Common Units issued upon conversion
of the Series E Preferred Units shall be validly issued, fully paid and
non-assessable and the holder thereof shall be entitled to rights of a holder of
Common Units specified in the Partnership Agreement.  Prior to the delivery of
any securities that the Partnership shall be obligated to deliver upon
conversion of the Series E Preferred Units, the Partnership shall endeavor to
comply with all federal and state laws and regulations in respect thereof.

 

(l)            The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of Common
Units or other securities or property on conversion of the Series E Preferred
Units pursuant hereto; provided, however, that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issue or delivery of Common Units or other securities or property in a name
other than that of the holder of the Series E Preferred Units to be converted,
and no such issue or delivery shall be made unless and until the person
requesting such issue or delivery has paid to the Partnership the amount of any
such tax or established, to the reasonable satisfaction of the Partnership, that
such tax has been paid.

 

(m)          Notwithstanding anything to the contrary contained herein, the
adjustment provisions contained in this Section 7 shall be applied so that there
is no duplication of adjustments made pursuant to any other document.

 

C-12

--------------------------------------------------------------------------------

 

SCHEDULE D

 

1.             Definitions.  As used in this Schedule D, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that the Distribution Period in which the final liquidation payment is
made pursuant to Section 7.2 of the Third Amended and Restated Agreement of
Limited Partnership, as amended, shall commence on the first day following the
immediately preceding Distribution Period and end on the date of such final
liquidation payment.

 

2.             Designation and Number; Etc.  The Series F Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series F Preferred Units shall be 1,000.  Notwithstanding anything to
the contrary contained herein, in the event of a conflict between the provisions
of this Schedule D and any other provision of the Third Amended and Restated
Agreement of Limited Partnership, the provisions of this Schedule D shall
control.

 

3.             Rank.  The Series F Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to the Series F
Preferred Units;

 

(b)           on a parity with the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units and each other series of Preferred Units issued
by the Partnership which does not provide by its express terms that it ranks
junior or senior in right of payment to the Series F Preferred Units with
respect to payment of distributions or amounts upon liquidation, dissolution or
winding-up; and

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series F Preferred Units.

 

4.             Voting.  Holders of Series F Preferred Units shall not have any
voting rights, except as required by law.

 

--------------------------------------------------------------------------------


 

5.             Distributions.

 

(a)           With respect to each Distribution Period and subject to the rights
of the holders of Preferred Units ranking senior to or on parity with the
Series F Preferred Units, the holders of Series F Preferred Units shall be
entitled to receive, when, as and if declared by the General Partner, out of
assets of the Partnership legally available for the payment of the
distributions, quarterly cumulative cash distributions in an amount per Series F
Preferred Unit equal to $25.  Notwithstanding anything to the contrary contained
herein, the amount of distributions described under this paragraph for the
initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed based on the actual number
of days in such Distribution Period relative to the actual number of days in the
calendar quarter of which the Distribution Period is a part.  Such distributions
shall, with respect to each Series F Preferred Unit, accrue from its issue date,
whether or not in, or with respect to, any Distribution Period or Periods
(A) the distributions described above are declared, (B) the Partnership is
contractually prohibited from paying such distributions or (C) there shall be
assets of the Partnership legally available for the payment of such
distributions.  The distributions upon the Series F Preferred Units for each
Distribution Period shall, if and to the extent declared or authorized by the
General Partner on behalf of the Partnership, be paid in arrears (without
interest or other amount) on the Distribution Payment Date with respect thereto,
and, if not paid on such date, shall accumulate, whether or not in, or with
respect to, any Distribution Period or Periods (X) the distributions are
declared, (Y) the Partnership is contractually prohibited from paying such
distributions or (Z) there shall be assets of the Partnership legally available
for the payment of such distributions (and shall not constitute accumulated
distributions prior to such date).  The record date for distributions upon the
Series F Preferred Units for any Distribution Period shall be the same as the
record date for the distributions upon the Common Units for such Distribution
Period (or, if no such record date is set for the Common Units, the fifteenth
day of the calendar month in which the applicable Distribution Payment Date
falls if prior to such Distribution Payment Date; otherwise, the fifteenth day
of the immediately preceding calendar month).  Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not exceeding 45 days preceding the payment date thereof, as may
be fixed by the General Partner.  Any distribution payment made upon the
Series F Preferred Units shall first be credited against the earliest accrued
but unpaid distributions due with respect to such Units which remains payable. 
No interest, or sum of money in lieu of interest, shall be owing or payable in
respect of any distribution payment or payments on the Series F Preferred Units,
whether or not in arrears.

 

(b)           No distribution on the Series F Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as and to the extent that the terms and provisions of any bona fide
agreement of the Partnership, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or to the extent that such
declaration of payment shall be restricted or prohibited by law (and such
failure to pay distributions on the Series F Preferred Units shall prohibit
other distributions by the Partnership as described in Sections 5(c) or (d) of
this Schedule D).  Notwithstanding the foregoing, distributions on the Series F
Preferred Units shall accumulate as provided herein whether or not any of the
foregoing restrictions exist.

 

D-2

--------------------------------------------------------------------------------


 

(c)           Except as provided in Section 5(d) of this Schedule C, so long as
any Series F Preferred Units are outstanding, (i) no cash or non-cash
distributions (other than in Common Units or other Units ranking junior to the
Series F Preferred Units as to payment of distributions and amounts upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series F
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series F Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series F Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment in the next 30 days on the
Series F Preferred Units for all Distribution Periods ending on or prior to the
distribution payment date for the Common Units or such other class or series of
Unit or the date of such redemption, purchase or other acquisition.

 

(d)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment in the next 30 days) upon
the Series F Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series F Preferred Units, all distributions declared upon the Series F Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series F Preferred Units shall
be declared or paid pro rata so that the amount of distributions declared per
Unit of Series F Preferred Units and such other partnership interests in the
Partnership or Units shall in all cases bear to each other the same ratio that
accrued and unpaid distributions per Unit on the Series F Preferred Units and
such other partnership interests in the Partnership or Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such Units do not have cumulative distributions) bear to
each other.

 

(e)           Except as set forth in Section 6 of this Schedule D, holders of
Series F Preferred Units shall not be entitled to any distributions, whether
payable in cash, property or Units, in excess of the cumulative distributions
described in Section 5(a) of this Schedule D.

 

(f)            Distributions with respect to the Series F Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule D shall be construed and applied consistently with
such Treasury Regulations.

 

6.             Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether

 

D-3

--------------------------------------------------------------------------------


 

capital or surplus) shall be made to or set apart for the holders of Common
Units or any other partnership interests in the Partnership or Units ranking
junior to the Series F Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding-up of the Partnership, the holders of the
Series F Preferred Units shall, with respect to each such Unit, be entitled to
receive, out of the assets of the Partnership available for distribution to
Partners after payment or provision for payment of all debts and other
liabilities of the Partnership and subject to the rights of the holders of any
series of Preferred Units ranking senior to or on parity with the Series F
Preferred Units with respect to payment of amounts upon liquidation, dissolution
or winding-up of the Partnership, an amount equal to $1000, plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).  If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series F Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series F Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series F Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series F Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series F Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full.  For the purposes of this Section 6, none of (i) a consolidation
or merger of the Partnership with or into another entity, (ii) a merger of
another entity with or into the Partnership or (iii) a sale, lease or conveyance
of all or substantially all of the Partnership’s assets, properties or business
shall be deemed to be a liquidation, dissolution or winding-up of the
Partnership (unless all or substantially all of the proceeds thereof are
distributed by the Partnership, in which case a liquidation, dissolution or
winding-up of the Partnership shall be deemed to have occurred).

 

(b)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series F Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(c)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule D, the
holders of Series F Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

7.             Redemption.

 

Notwithstanding anything to the contrary contained in this Schedule D or the
Third Amended and Restated Agreement of Limited Partnership, other than
preferences in favor of the Series B Preferred Units, Series D Preferred Units
and Series E Preferred Units, the Partnership may, from time to time and at any
time, redeem any or all of the Series F Preferred Units for an amount equal to
$1000, plus an amount equal to all distributions (whether or not earned or

 

D-4

--------------------------------------------------------------------------------


 

declared) accrued and unpaid thereon to the date of such redemption (including
all accumulated and unpaid distributions).

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[List of Unit Holders]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Allocations

 

1.             Allocation of Net Income and Net Loss.

 

(a)           Net Income.  Except as otherwise provided herein, Net Income for
any fiscal year or other applicable period shall be allocated in the following
order and priority:

 

1.             First, to the General Partner to the extent the cumulative Net
Loss allocated to the General Partner pursuant to subparagraph (b)(5) below
exceeds the cumulative Net Income allocated to the General Partner pursuant to
this subparagraph (a)(1);

 

2.             Second, to each Partner in proportion to and to the extent of the
amount by which the cumulative Net Loss allocated to such Partner pursuant to
subparagraph (b)(4) exceeds the cumulative Net Income allocated to such Partner
pursuant to this subparagraph (a)(2);

 

3.             Third, to the General Partner until the cumulative Net Income
allocated to the General Partner pursuant to this subparagraph (a)(3) equals the
cumulative Net Loss allocated to the General Partner pursuant to subparagraph
(b)(3);

 

4.             Fourth, to each holder of Preferred Units other than the Series D
Preferred Units to the extent of and in proportion to the excess of (I) the
cumulative amount of distributions made in respect of such Preferred Units,
reduced by in the case of the Series B Preferred Units the cumulative Common
Unit Reallocated Amounts, and increased by in the case of the Series B Preferred
Units the cumulative Series B Preferred Unit Reallocated Amounts, pursuant to
the provisos below, over (II) the cumulative amount of Net Income allocated to
each holder of Preferred Units pursuant to this subparagraph (a)(4) and
subparagraph (a)(5) for such period and all prior periods reduced by the
cumulative amount of Net Loss allocated to such holder of Preferred Units
pursuant to subparagraph (b)(2) below for all prior periods; provided, however,
that in the event the cumulative Net Income allocable to the holders of the
Common Units pursuant to this subparagraph (a)(4) and subparagraph (a)(5) below
for such period and all prior periods (before application of this proviso for
such period) exceeds the cumulative distributions made to the holders of Common
Units with respect to such Units for such period and all prior periods, the
Series B Preferred Unit Reallocated Amount shall be reallocated pro rata to the
holders of Series B Preferred Units; and

 

5.             Thereafter, to the holders of Common Units pro rata in accordance
with their Percentage Interests; provided, however, that in the event the
cumulative distributions made to the holders of Common Units with respect to
such Units for such period and all prior periods exceed the cumulative Net
Income allocable to the holders of the Common Units pursuant to subparagraph
(a)(4) and this subparagraph (a)(5) for such period and all prior periods
(before application of this proviso for such period), the Common Unit
Reallocated Amount shall be reallocated pro rata to the holders of Common Units.

 

--------------------------------------------------------------------------------


 

The term “Common Unit Reallocated Amount” shall mean an amount equal to the
difference between (I) the amount of Net Income allocable to the Series B
Preferred Units pursuant to subparagraph (a)(4) with respect to such fiscal year
or other period, and (II) the product obtained by multiplying (A) a fraction,
the numerator of which is the number of the Common Units into which the Series B
Preferred Units are convertible and the denominator of which is the sum of the
number of Common Units into which the Series B Preferred Units are convertible
plus the number of Common Units and (B) the sum of (i) the Net Income allocable
to the Series B Preferred Units pursuant to subparagraph (a)(4) with respect to
such fiscal year or other period and (ii) the Net Income allocable to the Common
Units pursuant to subparagraph (a)(5) with respect to such fiscal year or other
period.  The Common Unit Reallocated Amount shall be calculated based on the
amounts of Net Income allocable under subparagraphs (a)(4) and (a)(5) prior to
the application of the provisos contained in such subparagraphs with respect to
such fiscal year or other period.

 

The term “Series B Preferred Unit Reallocated Amount” shall mean the difference
between (I) the amount of Net Income allocable to the Common Units pursuant to
subparagraph (a)(5) with respect to such fiscal year or other period, and
(II) the product obtained by multiplying (A) a fraction, the numerator of which
is the number of Common Units and the denominator of which is the sum of the
number of Common Units into which the Series B Preferred Units are convertible
plus the number of Common Units and (B) the sum of (i) Net Income allocable to
the Series B Preferred Units pursuant to subparagraph (a)(4) with respect to
such fiscal year or other period and (ii) the Net Income allocable to the Common
Units pursuant to this subparagraph (a)(5) with respect to such fiscal year or
other period; provided, however, that to the extent the allocation of the
Series B Preferred Unit Reallocated Amount to the holders of Series B Preferred
Units would cause such holders on a cumulative basis to have been allocated Net
Income in excess of distributions, the Series B Preferred Unit Reallocated
Amount shall be reduced by such excess.  The Series B Preferred Unit Reallocated
Amount shall be calculated based on the amounts of Net Income allocable pursuant
to subparagraphs (a)(4) and (a)(5) prior to the application of the provisos
contained in such subparagraphs with respect to such fiscal year or other
period.

 

It is the intention of the parties that the application of subparagraphs
(a)(4) and (a)(5) above will result in corresponding return of capital
distributions (per Unit) to the Series B Preferred Units (on an as-converted
basis) and Common Units on a cumulative basis and shall be applied and
interpreted consistently therewith.

 

In allocating Net Income for each fiscal year or period, for all purposes of
this Section 1(a) (including for purposes of determining the “Percentage
Interests” of the holders of both the Common Units and the Series D Preferred
Units), the holders of the Series D Preferred Units shall be treated as though
they held that number of Common Units into which their Series D Preferred Units
were convertible, as determined from time to time during such fiscal year or
period.

 

(b)           Net Loss.  Except as otherwise provided herein, Net Loss of the
Partnership for each fiscal year or other applicable period shall be allocated
as follows:

 

EX B-2

--------------------------------------------------------------------------------


 

1.             First, to the holders of Common Units, in proportion to their
respective Percentage Interests provided that the Net Loss allocated to a holder
of Common Units pursuant to this Section (b)(1) shall not exceed the maximum
amount of Net Loss that can be allocated without causing a holder of Common
Units to have an Adjusted Capital Account Deficit (excluding for this purpose
any increase to such Adjusted Capital Account Deficit for a holder’s actual
obligation to fund a deficit Capital Account balance, including the obligation
of an Obligated Partner to fund a deficit Capital Account Balance pursuant to
Section 7.8 hereof and also excluding for this purpose the balance of such
holder’s Capital Account attributable to such holder’s Preferred Units, if any);

 

2.             Second, to the holders of Preferred Units in proportion to each
such holder’s Capital Account balance in such Preferred Units, provided that the
Net Loss allocated to a holder of Preferred Units pursuant to this
Section (b)(2) shall not exceed the maximum amount of Net Loss that can be
allocated without causing any holder of Preferred Units to have an Adjusted
Capital Account Deficit (excluding for this purpose any increase to such
Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the obligation of an Obligated
Partner to fund a deficit Capital Account Balance pursuant to Section 7.8
hereof);

 

3.             Third, to the General Partner, until the General Partner’s
Adjusted Capital Account Deficit (excluding for this purpose any increase to
such Adjusted Capital Account Deficit for the obligation of the General Partner
to actually fund a deficit Capital Account balance, including any deemed
obligation pursuant to Regulation Section 1.704-(1)(b)(2)(ii)(c)) equals the
excess of (i) the amount of Recourse Liabilities over (ii) the Aggregate
Protected Amount;

 

4.             Fourth, to the Obligated Partners, in proportion to their
respective Protected Amounts, until such time as the Obligated Partners have
been allocated an aggregate amount of Net Loss pursuant to this subparagraph
(b)(4) equal to the Aggregate Protected Amount; and

 

5.             Thereafter, to the General Partner.

 

2.             Special Allocations.

 

Notwithstanding any provisions of paragraph 1 of this Exhibit B, the following
special allocations shall be made in the following order:

 

(a)           Minimum Gain Chargeback (Nonrecourse Liabilities).  If there is a
net decrease in Partnership Minimum Gain for any Partnership fiscal year (except
as a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner’s share
of the net decrease in Partnership Minimum Gain.  The items to be so allocated
shall be determined in accordance with Regulation Section 1.704-2(f).  This
paragraph (a) is intended to comply with the minimum gain chargeback requirement
in said section of the Regulations and shall be interpreted consistently

 

EX B-3

--------------------------------------------------------------------------------


 

therewith.  Allocations pursuant to this paragraph (a) shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

 

(b)           Minimum Gain Attributable to Partner Nonrecourse Debt.  If there
is a net decrease in Minimum Gain Attributable to Partner Nonrecourse Debt
during any fiscal year (other than due to the conversion, refinancing or other
change in the debt instrument causing it to become partially or wholly
nonrecourse, certain capital contributions, or certain revaluations of
Partnership property as further outlined in Regulation Section 1.704-2(i)(4)),
each Partner shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to that
Partner’s share of the net decrease in the Minimum Gain Attributable to Partner
Nonrecourse Debt.  The items to be so allocated shall be determined in
accordance with Regulation Section 1.704-2(i)(4) and (j)(2).  This paragraph
(b) is intended to comply with the minimum gain chargeback requirement with
respect to Partner Nonrecourse Debt contained in said section of the Regulations
and shall be interpreted consistently therewith.  Allocations pursuant to this
paragraph (b) shall be made in proportion to the respective amounts required to
be allocated to each Partner pursuant hereto.

 

(c)           Qualified Income Offset.  In the event a Limited Partner
unexpectedly receives any adjustments, allocations or distributions described in
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited
Partner has an Adjusted Capital Account Deficit, items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the Adjusted Capital Account Deficit as quickly as
possible.  This paragraph (c) is intended to constitute a “qualified income
offset” under Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(d)           Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions
for any fiscal year or other applicable period shall be specially allocated to
the Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).

 

(e)           Allocations With Respect to Preferred Unit Redemptions.  After
giving effect to the special allocations set forth above, Net Income of the
Partnership shall be allocated to the holders of Preferred Units, at the time of
redemption of such Preferred Units (other than in the case of a redemption
occurring pursuant to a final liquidation of the Partnership), in an amount
equal to the portion of any redemption distribution that exceeds the Liquidation
Preference Amount (other than any accrued but unpaid distribution thereon) per
Preferred Unit established for such Preferred Unit in the applicable Preferred
Unit designation.  The character of the items of Net Income allocated to the
holders of Preferred Units pursuant to this subparagraph (e) shall
proportionately reflect the relative amounts of the items of Partnership income
and gain as determined for federal income tax purposes under Section 703(a) of
the Code.

 

(f)            Tax Treatment of Conversion of Preferred Units.  Upon conversion
of a Preferred Unit(s) into Common Unit(s), the Company will specially allocate
to the converting Partner any Net Income or Net Loss attributable to an
adjustment of Gross Asset Values under subparagraph (b) of the definition of
“Gross Asset Value” until the portion of such Partner’s Capital Account
attributable to each Common Unit received upon conversion equals the Capital
Account

 

EX B-4

--------------------------------------------------------------------------------


 

attributable to a Common Unit at the time of conversion.  To the extent that
such allocation is insufficient to bring the portion of the Capital Account
attributable to each Common Unit received upon conversion by the converting
Partner to the Capital Account attributable to a Common Unit at the time of
conversion, a portion of the Capital Account of the non-converting Partners will
be shifted, pro rata in accordance with their relative Capital Account balances,
to the converted Partner and such transaction shall be treated by the
Partnership and the Converting Partner as a transaction defined in Section 721
of the Code.

 

(g)           Curative Allocations.  The Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss, and deduction
among the Partners so that, to the extent possible, the cumulative net amount of
allocations of Partnership items under paragraphs 1 and 2 of this Exhibit B
shall be equal to the net amount that would have been allocated to each Partner
if the Regulatory Allocations had not occurred.  This subparagraph (g) is
intended to minimize to the extent possible and to the extent necessary any
economic distortions which may result from application of the Regulatory
Allocations and shall be interpreted in a manner consistent therewith.  For
purposes hereof, “Regulatory Allocations” shall mean the allocations provided
under subparagraphs 2(a) through (d).

 

3.             Tax Allocations.

 

(a)           Generally.  Subject to paragraphs (b) and (c) hereof, items of
income, gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items.

 

(b)           Sections 1245/1250 Recapture.  If any portion of gain from the
sale of property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied.  For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income and Net
Loss for such respective period.

 

(c)           Allocations Respecting Section 704(c) and Revaluations; Curative
Allocations Resulting from the Ceiling Rule.  Notwithstanding paragraph
(b) hereof, Tax Items with respect to Partnership property that is subject to
Code Section 704(c) and/or Regulation Section 1.704-1(b)(2)(iv)(f) (collectively
“Section 704(c) Tax Items”) shall be allocated in accordance with said Code
section and/or Regulation Section 1.704-1(b)(4)(i), as the case may be.  The
allocation of Tax Items shall be in accordance with the “traditional method” set
forth in Treas. Reg. §1.704-3(b)(1), unless otherwise determined by the General
Partner, and shall be subject to the ceiling rule stated in Regulation
Section 1.704-3(b)(1).  The General Partner is authorized to specially allocate
Tax Items (other than Section 704(c) Tax Items) to cure for the effect of the
ceiling rule.  The intent of this Section 3(c) is that each Partner who
contributed to the capital of the

 

EX B-5

--------------------------------------------------------------------------------


 

Partnership a partnership interest in an existing Property Partnership will
bear, through reduced allocations of depreciation and increased allocations of
gain or other items, the tax detriments associated with any precontribution gain
and this Section 3(c) shall be interpreted consistently with such intent.

 

4.             Allocations Upon Final Liquidation.

 

With respect to the fiscal year in which the final liquidation of the
Partnership occurs in accordance with Section 7.2 of the Agreement, and
notwithstanding any other provision of Sections 1, 2, or 3 hereof, items of
Partnership income, gain, loss and deduction shall be specially allocated to the
Partners in such amounts and priorities as are necessary so that the positive
capital accounts of the Partners shall, as closely as possible, equal the
amounts that will be distributed to the Partners pursuant to Section 7.2.

 

EX B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Obligated Partners]

 

--------------------------------------------------------------------------------
